PCIJ_B_08_Jaworzina_LNC_NA_1923-12-06_ADV_01_NA_00_FR.txt. COUR PERMANENTE DE JUSTICE
INTERNATIONALE.
1923.

Le 6 décembr
Dossier Fe. L
QUATRIEME SESSION Rôle IV.

(EXTRAORDINAIRE)
Présents :

MM. LODER, Président,
Weiss, Vice-Président,
- Lord FINLAY,
MM. NynorM,
ODA, | Juges,
- ANZILOTTI,
HUBER,

YOVANOVITCH,
BEICHMANN, Juges suppléants.
WANG,

AVIS CONSULTATIF N° 8.

A la date du 27 septembre "1923, le Conseil de la Société
des Nations a adopté une Résolution ainsi conçue :

« Le Conseil de la Société des Nations ayant été saisi
par la Conférence des Ambassadeurs, par application de
l’article II, alinéa 2, du Pacte de la Société, de la ques-
tion de la délimitation de la frontière entre la Pologne
et la Tchécoslovaquie dans la région dite «territoire
de Spisz» et ayant, à la demande de la Conférence,
entrepris de recommander une solution quant au tracé
de la ligne frontière dans ladite région, a demandé aux
deux Gouvernements intéressés de vouloir bien préciser

_les thèses dont lopposition a déterminé la Corférence
des Ambassadeurs à porter l'affaire devant le Conseil.
Ces thèses sont énoncées par eux-mêmes dans les termes
suivants :
ii ji AVIS CONSULTATIF N° 8.

I. Thèse du Gouvernement polonais.

« La thèse polonaise tendant à établir que la question
de la fixation de la frontière polono-tchécoslovaque
dans la région de Spisz (Jaworzina) reste toujours ouverte,
est fondée, en premier lieu, et réservé faite de la possibi-
lité de compléter l'argumentation, sur les raisons sui-
vantes : | | |

«Les modifications de la ligne frontière provisoire
dans la région de Jaworzina peuvent être envisagées,
soit comme une modification du secteur à partir de
Rysy jusqu’à un point à 500 m. environ à l'Est du village
de Brzegi (secteur I), soit comme une modification du .
secteur a partir d’un point à 500 m. environ à l'Est
de Brzegi jusqu’à la côte 1017 (secteur II).

«Dans la première hypothèse on fait valoir que la _
Décision de ia Conférence des Ambassadeurs du 28 juillet
1920 ne mentionne pas le secteur I qui reste ainsi
indéterminé. Dans cette hypothèse il y aurait donc trois

solutions possibles :

«a) décision complémentaire à prendre par la Confé-
rence des Ambassadeurs,
 «b) accord direct entre la Pologne et la Tchécoslovaquie,

«c) modifications à proposer par la Commission de Déli-
mitation, instituée en vertu de l’article IT de la Décision
du 28 juillet 1920, pour le cas où on serait arrivé à cette
conclusion que la détermination du secteur I était en
fait « sous-entendue » dans ladite Décision.

« Une explication de source autorisée quant à la ligne
frontière du secteur I a été donnée par la Conférence
des Ambassadeurs dans sa note du 13 novembre 1922.
La Conférence qui est nécessairement compétente pour
interpréter ses propres décisions constate alors qu’elle
aura à prendre une décision complémentaire quant au
secteur I [solution (a) précitée].

« Dans la seconde hypothèse on fait valoir que la Com-
mission de. Délimitation pouvait, en vertu de l’article
II de la Décision du 28 juillet 1920, proposer des modifi-
 

AVIS CONSULTATIF N° 8.

cations de la ligne frontière sur le secteur II. Elle ne
pouvait pas être dépouillée de ce droit par la Décision
que la Conférence des Ambassadeurs avait prise à la
date du 6 décembre 1921. Cette décision, dont le sens
exact n'apparaît qu'à la lumière de l'interprétation
authentique donnée dans la note du 13 novembre, ne
saurait d’ailleurs s'appliquer au secteur II, vu qu’elle
n’a pas été précédée par un vote de la Commission de
Délimitation. Le droit de la Commission de Délimitation
après le 6 décembre 1921 restait entier.

«Le vote de la Commission de Délimitation du 25
septembre 1922 était parfaitement valable, le Com-
missaire tchécoslovaque y a pris part et le Gouvernement
tchécoslovaque n'est pas fondé à contester la valeur du
vote. .
«En acceptant, à la date du 23 avril 1921, la décla-
ration polonaise relative à l’ensemble de la ligne fron-
tière polono-tchécoslovaque, le délégué tchécoslovaque
dans la Commission de Délimitation a, par cela même,
engagé son Gouvernement :

«a) quant à la possibilité de faire les modifications
d'ordre territorial en faveur de la Pologne dans la région
de Jaworzina,

«b) quant au fait que la solution définitive de la déter-
mination de la ligne frontière dans les régions de Silésie
de Teschen et d’Orava dépend de la solution de la
question de la ligne frontière de Spisz (Jaworzina).

« Le Gouvernement tchécoslovaque, en signant avec
_la Pologne l'accord du 6 novembre 1921 (annexe B) !),
a pris l’engagement de régler à l’amiable la question de
Jaworzina — le sens exact de l'accord, ainsi que les
actes ultérieurs, démontrent qu’il s'agissait bien d’un
partage de ce territoire.

Il. Thèse du Gouvernement ichécoslovaque

«I) Vu les réclamations de la Pologne et de la Tché-
- coslovaquie au sujet du territoire dit de Spisz, le Conseil

 

1) Non reproduit ici.
¢

AVIS CONSULTATIF N° 8.

suprême à Paris, a déclaré par sa décision, en date du
27 septembre 1979, ledit territoire, tel qu’il est décrit
dans cette décision, comme territoire plébiscitaire.

«2) Par la déclarâtion des Délégués polonais et tché-
coslovaque à la Conférence de Spa, en date:du 10 juillet
1920, lesdits Délégués ont consenti, au nom de leurs
Gouvernements respectifs, à ce que le plébiscite de Spisz
soit suspendu et à ce qué les Puissances ailiées prennent
les mesures nécessaires pour régler définitivement le
litige.

| « 3). Par la résolution du rr. juillet 1920, les Principales
 Puissances alliées ont chargé la Conférence des Ambas-
sadeurs de partager le territoire de Spisz entre la Pologne
et la Tchécoslovaquie, de manière à laisser à la Pologne
la partie nord-ouest de Spisz. |

«4) Par la Décision du 28 juillet 1920, la Conférence
des Ambassadeurs a exécuté ce partage en traçant la
ligne frontière décrite dans Particle rer de la décision
elle-même, sous le n° 3.

« 5) Dans l’article 2 de ladite Décision ; la Conférence
_des Ambassadeurs s’est réservée le droit d’apporter de
légères modifications à la ligne frontière selon les propo-
‘ sitions à présenter par la Commission de Délimitation,
instituée par cet article. Ce pouvoir de modifications ne
s'applique qu’à la ligne médiane décrite dans la Décision
du 28 juillet 1920.

« 6). Dans les premiers jours du mois de juillet 1921, le
Président de la Commission de Délimitation a transmis à
la Conférence des Ambassadeurs les derniéres proposi-
’ tions des Commissaires polonais et tchécoslovaque avec
Vavis des Commissaires alliés.

« 7} Par Vannexe à l’accord politique entre la Pologne
. et la Tchécoslovaquie, en date du 6 novembre 1921, ces
deux Gouvernements se sont engagés à régler, par entente
ro

0

AVIS CONSULTATIF N° 8,

directe à conclure dans un délai de six mois, la question

de Jaworzina, district du territoire de Spisz se trouvant

au Sud de la ligne frontière décrite dans la Décision du
28 juillet 1920. Cet accord n’a modifié en rien l'état
juridique créé par la Décision du 28 juillet 1920.

«8) Le 2 décembre 1921, la Conférence des Ambassa-
deurs a décidé de procéder à l’abornement de la ligne
frontière décrite dans la Décision du 28 juillet 1920, si
l'entente mentionnée sous le n° 7 ne se faisait pas dans
un délai prévu. Cette entente n’a pas abouti même dans
un délai deux fois prolongé. Par cette décision, la Confé-
rence des Ambassadeurs a rejeté les propositions de la
Commission de Délimitation visées sous le n° 6 et a con-
sommé son droit de modifier la ligne frontière en vertu
de l’article 2 de la Décision du 28 juillet 1920.

«g) La Conférence des Ambassadeurs n'a pas le droit
de revenir sur une décision antérieure.

« Vu les conclusions des deux thèses énoncées ci-dessus,
le Conseil de la Société des Nations a l’honneur de deman-
der à la Cour permanente de Justice internationale de.
vouloir bien lui donner un avis consultatif sur la question
suivante : ;

« La question de la délimitation de la frontière entre
la Pologne et la Tchécoslovaquie est-elle demeurée
ouverte, et dans quelle mesure ; ou doit-elle être consi-
dérée comme déjà résolue par une décision définitive
(sous réserve de la procédure habituelle de l’aborne-
ment sur place, avec les modifications de détail qu’elle
peut entraîner) ?:

« Le Conseil a invité les deux Gouvernements intéressés
à se tenir à la disposition de la Cour pour lui fournir
tous documents ou explications utiles. Il a l'honneur
de transmettre à la Cour le dossier qui lui a été communi-
qué par la Conférence des Ambassadeurs, ce dossier pou-
II

AVIS CONSULTATIF N° 8.

vant. être complété ultérieurement si cela est jugé néces-

‘saire.

« Le Secrétaire général ‘est autorisé A soumettre cette
requête à la Cour, ainsi que tous documents relatifs à la
question, à exposer à la Cour l’action du Conseil en la
matière, à donner toute l’aide nécessaire ‘à l'examen de
l'affaire et à prendre, le cas échéant, des dispositions

pour être représenté devant la Cour. »

Le 29 septembre .1923, le Secrétaire général de la Société
des Nations a adressé à la Cour permanente de Justice inter-
nationale une requête ainsi formulée :

«Le Secrétaire général de la Société. des Nations,

en exécution de la résolution du Conseil du 27 septembre
1923

et en vertu de l'autorisation donnée par le Conseil,

a l'honneur de présenter à la Cour permanente de Jus-
tice internationale une requête demandant à la Cour de
bien vouloir conformément à l’article 14 du Pacte, donner
au Conseil un avis consultatif sur les questions qui ont
été renvoyées à la Cour par la résolution du 27 septembre

1923; (cf. texte ci-joint).

«Le Secrétaire général se tiendra à la disposition de
la Cour pour donner toute l’aide nécessaire à l’examen
de l'affaire et prendra, le cas échéant, des dispositions
pour être représenté devant la Cour.» |

Conformément à l’article 73 du Règlement de la Cour, la
requête pour avis consultatif a été notifiée aux Membres
de la Société des Nations par l'intermédiaire de son Secrétaire
général, ainsi qu'aux Etats mentionnés à l'Annexe au Pacte.

Divers documents étaient joints à la requête 1). A la

DE

Hi.

Note du Président de la Conférence des Ambassadeurs au Secrétaire
général. de la Société des Nations, en date du 18 août 1923.
Documents transmis par la Conférence des Ambassadeurs (avec carte) :

1. Décision du Conseil suprême dés Principales Puissances alliées et associées,

en date du 27 septembre 1919, concernant le duché de Teschen ét les
territoires de Spisz et d’Orava.

. Déclaration des Gouvernements polonais et tchécoslovaque, datée de

Spa, 10 juillet 1920.

. Décision du Conseil suprême des Principales Puissances alliées et asso-

ciées, datée de Spa, 11 juillet: 1920, avec une note, datée du même
jour, aux représentants des Gouvernements polonais et tchécoslovaque.

. Décision de la-Conférence des Ambassadeurs, en date du 28 juillet 1920.
. Traité entre les Principales Puissances alliées et associées et la Pologne,
12 AVIS CONSULTATIF N° 8. “7

demande du Secrétariat permanent de la Société des Nations,
la Conférence des Ambassadeurs a transmis 4 la Cour, par
Vintermédiaire du Secrétariat permanent, des documents
supplémentaires 1).

la Roumanie, l'Etat serbe-croate-slovene et l'Etat tehécoslovaque, relatif
à certaines frontières de ces Etats, signé à Sèvres le 10 août 1920.

6. Décision de la Conférence des Ambassadeurs, en date du 2 décembre 1921.

7. Note du Président de la Gonférence des Ambassadeurs aux Ministres de
Pologne et de Tchécoslovaquie à Paris, en date du 6 décembre 1921.

8. Note du Ministre de Tchécoslovaquie, à Paris, au Président de la Con-
férence des Ambassadeurs, en date du 16 décembre 1921.

9. Note du Ministre de Pologne, à Paris, au Président de la Conférence
des Ambassadeurs, en date du 17 décembre 1921.

10. Note du Président de la Conférence des Ambassadeurs aux Ministres de
Pologne et de Tchécosiovaquie à Paris, en date du 29 décembre 1921.

11. Note du Président de la Conférence des Ambassadeurs au Ministre de
Pologne à Paris, en date du 7 avril 1922.

12." Note du Ministre de Pologne, à Paris, au Président de la Conférence des
Ambassadeurs, en date du 11 avril 1922.

13. Note du Ministre de Tchécoslovaquie, à Paris, au Président de la Con-
férence des Ambassadeurs, en date du 12 avril 1922.
14. Décision de la Conférence des Ambassadeurs, en date du 28 avril 1922.
15. Note du Président de la Conférence des Ambassadeurs aux Ministres
de Pologne et de Tchécoslovaquie à Paris, en date du 6 mai 1922.
16. Note du Ministre de Pologne à Paris au Président de la Conférence
des Ambassadeurs, en date du 9 mai 1922.

17. Note du Président de la Commission de Délimitation polono-tchécoslova-
que à la Conférence des Ambassadeurs, en date du 12 septembre 1922.

18. Note du Présidént de la Commission de Délimitation polono-tchécoslova-
que à la Conférence des Ambassadeurs, en date du 26 septembre 1922,
avec ta définition détaillée du projet de tracé,

19. Note du Comité de Rédaction de la Conférence des Ambassadeurs, en
date du 21 octobre 1922.

20. Note du Président de la Conférence des Ambassadeurs aux Ministres de
Pologne et de Tchécoslovaquie à Paris, en date du 13 novembre 1922.

21. Note du Ministre de Tchécoslovaquie à Paris au Président de la Confé-
rence des Ambassadeurs, en date du 23 novembre 1922.

22. Note du Ministre de Pologne à Paris au Président de la Conférence des
Ambassadeurs, en date du 29 novembre 1922.

23. Note du Ministre de Pologne à Paris au Président de la Conférence des
Ambassadeurs, en date du 29 mars 1928.

24. Note du Ministre de Pologne à Paris au Président de la Conférence des
Ambassadeurs, en date du 26 avril 1923.

Ill, Note du Secrétaire général de la Société des Nations aux Membres du

Conseil, en date du 7 septembre 1923, transmettant :

1. Une note du délégué polonais auprès "de la Société des Nations au Secré-
taire général de la Société des Nations, en date du 3 septembre 1923.

2. Lettre du Ministre de Pologne, à Paris, au Président de la Conférence
des Ambassadeurs, en date du 21 août 1923.

IV. Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, en date du 13 septembre 1923, transmettant : une lettre de M.
Benès, Président du Conseil des Ministres de Tchécosiovaquie au Secré-
taire général de la Société des Nations, en date du 11 septembre 1923.

V. Note du Ministre des. Affaires étrangères de Pologne au Secrétaire géné-
rat de fa Société des Nations, en date du 2 septembre 1923, trans-
mettant :

1. Un mémoire traitant la question juridique et indiquant le point de vue
du Gouvernement polonais.

2. Un mémoire exposant. les raisons économiques en faveur de l’attribution
de Jaworzina à la Pologne.

VE Note du Secrétaire général de la Société des Nations aux Membres du
Conseil, transmettant : une lettre du Ministre des Affaires étrangères de
Pologne au Secrétaire général de la Société des Nations, en date du 21
septembre 1923, transmettant le texte de l'annexe B à Paccord polono-tché-

.  Cosiovaque signé à Prague le 6 novembre 1921.

VI. Rapport du Représentant de l'Espagne au Conseil de la Société des
Nations, én date du 26 septembre 1923.

1) 1. Note du Secrétariat général de la Conférence des Ambassadeurs au Pré-
sident de la Commission de Délimitation de la frontière polono-tchéco-
slovaque en date du 9 novembre 1920.
13 | AVIS CONSULTATIF N° 8.

Le Gouvernement polonais fit parvenir à la Cour un imprimé
intitulé « Recueil des Documents diplomatiques concernant
la question de Jaworzyna ; décembre 1918 — août 1923» 1).

2. Note du Secrétariat général de la Conférence des Ambassadeurs au Pré-
sident de la Commission de Délimitation de la frontière polono-tchéco-
slovaque en date du 28 juillet 1921. : .

3. Note du Président de la Commission de Délimitation de la frontière
polono-tchécoslovaque à la Conférence des Ambassadeurs en date du
12 septembre 1922,

4, Note du Commissaire tchécoslovaque au Président de la Commission de
Délimitation de la frontiére polono-tchécoslovaque, en date du 20 sep-
tembre 1922.

5. Note, en date du 5 juillet 1921, du Président de la Commission de Déli-
mitation de la frontière polono-tchécoslovaque à la Conférence des Ambas-
sadeurs, avec, en annexe, un tableau donnant le résumé des propositions
polonaise et tchécoslovaque relativement au tracé de la frontière dans le
territoire de Spisz.

6. Note du Commissaire italien au Président de la Commission de Délimi-
tation polono-tchécoslovaque, en date du 6 juillet 1921. ‘

7. Lettre du Président de la Commission de Délimitation de la frontière
polono-tchécoslovaque à la Conférence des Ambassadeurs, en date du 12
juillet 1.

8. Lettre du Président de la Commission interalliée de Gouvernement et
de Plébiscite de Haute-Silésie au Président de la Commission de Délimi-
tation de la frontière polono-tchécoslovaque, en date du 5 novembre 1920.

Le Secrétariat permanent avait encore demandé à la Conférence des Ambas-

sadeurs, pour communication à la Cour, copie de la lettre adressée à la date

du 7 février 1923 par la Conférence au Président de la Commission de Déli-
mitation de la frontière polono-tchécoslovaque. Il a cependant informé la

Cour, après avoir pris connaissance d’une communication de la délégation

polonaise à Genève, que celle-ci renonçaît à présenter ce document.

1) En dehors d’un certain nombre de documents transmis à la Cour par le
Secrétariat de la Société des Nations, ce Recueil contient les documents
suivants :

1. Accord entre Plénipotentiaires de la Pologne et les délégués tchécoslova-

ques, signé à Poprad le 24 décembre 1918.

2. Mémoire présenté au Secrétariat de la Conférence de la Paix à Paris par
la Commission polonaise des travaux préparatoires au Congrès de la
Paix, concernant la délimitation des frontières entre les Etats polonais
et tchécoslovaque en Silésie de Teschen, Orava et Spisz (mars 1919).

3. Note du délégué de la République polonaise à la Conférence de la Paix,
au rot de la Conférence, en date du 15 septembre 1919 (avec
annexe).

4. Note du Président du Conseil, délégué de la République polonaise a la
conférence de ia Paix, au Président de la Conférence, en date du 7 octo-

re .

5. Note de M. Paderewski à M. Millerand, Président de la Conférence de la
Paix, en date du 30 juillet 1920. .

6. Note du Président de la Commission de Délimitation de la frontière
polono-tchécoslovaque. au Commissaire de la Pologne dans ladite Commis-
sion, en date du 2 mars 1921.

7. Projet de modification de la ligne frontière dans la région d’Orava et
de Spisz présenté par la délégation polonaise Ie 8 mars 1921.

8. Procès-verbal n° 15 — séance du 23 avril 1921 -— de la Commission de
Délimitation de la frontière polono-tchécoslovaque.

9. Note du Président de la Commission de Délimitation de la frontière
polono-tchécoslovaque aux Commissaires de la Pologne et de VEtat
tchécoslovaque dans ladite Commission, en date du 3 juin 1921.

10. Note du Commissaire polonais auprés de la Commission de Délimitation
de la frontière polono-tchécoslovaque au Président de ladite Commission,
en date du 21 juillet 1921. à

11. Note du Ministre de Pologne à Prague au Président du Conseil, Ministre
des Affaires étrangères de Tchécoslovaquie, en date du 12 décembre 1921.

12. Note du Ministre de Pologne à Prague, au Président du Conseil, Ministre
des Affaires étrangères de Tchécoslovaquie, en date du 19 décembre 1921.

13. Note du Ministère des Affaires étrangères de la République tchécoslo-
vague à la légation de la République polonaise à Prague, en date du 27
décembre 1921. : .
I4 AVIS CONSULTATIF N° 8.

De son côté, le: Gouvernement tchécoslovaque a
présenté à la Cour un «Exposé jüridique concernant la
détermination de la frontière dans le territoire de Spisz
(Javorina) » avec, en annexe, une collection de documents?),

14. Note du Ministère des Affaires étrangères de la République tchécoslovaque |
à la légation de Pologne à Prague, en date du 23 février 1922. LL

15. Note du Ministre de Pologne, à Prague, au Président du Conseil, Ministre
des Affaires étrangères de Tchécoslovaquie, en date du 7 mars 1922.

16. Déclaration de la Commission scientifique polonaise d’experts pour la
question de Jaworzina, en date du ler avril 1922.

17. Aide-mémoire de la Légation de Pologne à Prague, au Ministère des
Affaires étrangères de Tchécoslovaquie, en date du 2 avril 1922.

18. Note du Ministre de Pologne à Prague, au - Président du Conseil, Minis-
tre des Affaires étrangères de Tchécoslovaquie, en date du 3 avril 1922.
(Cette note a été publiée dans le recueil tchécoslovaque sous la date du

mars.

19. Resolution de la Commission scientifique polonaise d’experts pour la ques-
tion de Jaworzina, en date du 21 juillet 1922.

20. Déclaration de ia Commission scientifique polonaise d’experts pour la
question de Jaworzina, en date du 6 août 1922. ‘ Le
21. Note du Ministre de Pologne à Prague, au Président du Conseil, Ministre
des Affaires étrangères de Tchécoslovaquie, en date du 7 août 1922.

22. Note du Président de la Commission de Délimitation de la frontière polo-
no-tchécoslovaque aux Commissaires de la Pologne «et de lEtat tchéco-
slovaque dans ladite Commission, en date du 7 août 1922. LL
Note du Commissaire polonais auprès de la Commission de Délimitation
polono-tchécosiovaque au Président de ladite Commission, en date du
22 septembre 1922. . oa.
24. Note du Commissaire polonais auprès de la Commission de Délimitation
polono-tchécoslovaque au Président de ladite Commission, en date
du 25 septembre 1922. .

25. Procés-verbal n° 19, séance du 25 septembre 1922 (10 h.) de la Commis-
sion de Délimitation de la frontière polono-tchécoslovaque. :

26. Procès-verbal n° 20, séance du 25 septembre 1922 (13 h. 30) de la Com-
mission de Délimitation de ta frontière polono-tchécoslovaque.

27. Note du Président de la Commission de délimitation polono-tchécoslovaque
a la Conférence des Ambassadeurs, en date du 18 décembre 1922.

28. Note du Ministre de Pologne à Paris, au Président de la Conférence des
Ambassadeurs, en date du 28 mars 1923. -

29. Note, en date du 5 mai 1923, du Secrétariat général de la Conférence
des Ambassadeurs à la Légation de Pologne à Paris, transmettant la
Résolution de la Conférence au sujet de la levée des impôts par le Gou-
vernement tchécoslovaque dans la région de Jaworzina.

30. Note du Président de la Conférence des Ambassadeurs au Ministre de
Pologne à Paris, en date du 23 mai 1923. :

31 Note du Ministre de Pologne à Paris, au Président de la Conférence des
Ambassadeurs, en date du 20 juillet 1923. .

32. Note du Président de la Conférence des Ambassadeurs au Ministre de
Pologne à Paris, en date du 28 juillet 1923.

33. Note du Ministre de Pologne à Paris, au Président de la Conférence des
Ambassadeurs, en date du 17 août 1923. : .

23

1) En dehors des documents antérieurement transmis par Le Secrétariat perma-
nent de la Société des Nations ou par te Gouvernement polonais, le Receuïil
contient les documents suivants : |

1. Instructions de la Conférence des Ambassadeurs aux Commissions de déli-
mitation (approuvées par la Conférence le 22 juillet 1920.) .

2. Note du Président de la Conférence des Ambassadeurs au Président de
la délégation tchécoslovaque, en date du 28 juillet 1920. .

3. Ordonnance de la sous-commission internationale d’Orava et de Spisz, en
date du 7 août 1920. .

4. Note du Président de la Commission de Délimitation aux Commissaires
polonais et tchécoslovaque dans la dite Commission, en date du .15 juin

5. Note du Président de la Commission de Délimitation aux Commissaires
polonais et tchécoslovaque dans ladite Commission, en date du 12 juillet

6.. Aide-mémoire présenté en août 1921 par la légation de Pologne à Prague,
au Ministère des Affaires étrangères de Tchécoslovaquie.
I5 AVIS CONSULTATIF N° 8.

et il a fait parvenir à la Cour des documents additionnels 1).

Enfin, la Cour a été saisie d’un certain nombre de documents
cartographiques provenant, soit de la Conférence des Ambassa-
deurs, soit du Gouvernement polonais par l’intermédiaire
du Secrétariat permanent de la Société des Nations, soit
du Gouvernement tchécoslovaque. ?)

La Cour a entendu au cours des audiences des 13 et 14
novembre les explications orales qu’ont été admis 4 fournir,
d’une part, sur demande du Gouvernement polonais, M. Jean
Mrozowski, Président a la Cour supréme de la République
polonaise, et, d’autre part, sur demande du Gouvernement
tchécoslovaque, M. le Dr. Jan Krcmar, Professeur à l’Univer-

7. Note du Président de la Conférence des Ambassadeurs au Président de
a Commission de Délimitation polono-tchécosiovaque, en date du 10 décem-
re 21.

8. Aide-mémoire présenté par la légation de Pologne à Prague, au Ministère
des Affaires étrangères de Tchécoslovaquie, en date du 13 janvier 1922.
9. Note du Ministre de Pologne à Prague, au Ministre des Affaires étrangères
de Tchécoslovaquie, en date du 29 mars 1922, (Voir remarque sous n° 18

de la note p. 14.
10. Aide-mémoire présenté par la légation de Pologne à Prague, au Mini-
. Stère des Affaires étrangères de Tchécosiovaquie, en date du 3 avril 1922.

1) 1. Instructions relatives aux Commissions de Délimitation, approuvées par la
Conférence des Ambassadeurs dans sa séance du 22 juillet 1920. (La pre-
mière pièce de la collection d'instructions est identique à celle mentionnée
sous le n° 1 de la note précédente.

2. Décisions de la Conférence des Ambassadeurs réglant diverses questions
relatives aux travaux des Commissions de Délimitation. (Collection de docu-
ments).

3. Procès-verbaux nS 1 à 18 de la Commission de Délimitation de la fron-
tigre polono-tchécoslovaque (les procès-verbaux no 19 et 20 entre autres
se trouvent parmi les documents transmis par le Gouvernement polonais ;
voir note page 14, §§ 25 et 26.

2) 1. Carte d'ensemble au 1/1.000.000 des territoires de Teschen, Spisz et
Orava, transmise à la Cour avec la requête (Voir document II de ia note
page 11.

2. Carte au 1/200.000 du territoire de Spisz, également transmise à la Cour
avec la requête (Voir document II de la note page 11.

3. Carte de Tchécoslovaquie jointe au traité des Frontières du 10 août 1920,
transmise par la Conférence des Ambassadeurs.

4, Carte d'ensemble des territoires de Teschen, d’Orava et de Spisz jointe
à la Décision de la Conférence des Ambassadeurs du 28 juillet 1920,
transmise à la Cour par la Conférence des Ambassadeurs.

5. Carte de détail du territoire de Spisz, jointe à la Décision de la Confé-
rence des Ambassadeurs en date du 28 juillet 1920, transmise à la Cour
par la Conférence des Ambassadeurs. a

6. Carte de la frontière polono-tchécoslovaque dans le territoire de Spisz,
transmise à la Cour par le Secrétaire général de la Société des Nations
à la demande du délégué polonais à la Société des Nations.

7. Les cartes jointes à la Décision de 1a Conférence des Ambassadeurs du 28
juillet 1920 ont également été transmises à la Cour par le Gouvernement
tchécoslovaque. mo,

8. Carte au 1/100.000 du territoire de Spisz, transmise par le Gouvernement
tchécoslovaque. :

9. Carte d'ensemble de la frontière polono-tchécoslovaque à Teschen, Orava et
Spisz, transmise par le Gouvernement tchécoslovaque. - .

10. Carte des frontières dans le territoire de Spisz, jointe à la lettre adressée
par le Président de la Commission de Délimitation de la frontière polono-
tchécoslovaque à la Conférence des Ambassadeurs, en date du 26 septem-
bre 1922, transmise à la Cour par la Conférence des Ambassadeurs.
16 AVIS CONSULTATIF N° 8.

sité de Prague et M. le Dr. Ivan Krno, Conseiller de Légation.

Devançant les développements qui trouveront place ci-
après, il importe d'indiquer dès à présent dans quelles cir-
constances l’avis consultatif de la Cour a été demandé sur
la question mentionnée dans la Requête reproduite ci-dessus,
et quelle est la portée exacte de cette question.

Dès la constitution des Républiques polonaise et tchéco-
slovaque des contestations se sont élevées entre ces deux
Etats au sujet de trois régions situées sur leurs confins, savoir
celles de Teschen, d’Orava et de Spisz. Le Conseil suprême
décida (27 septembre 1919) que l'attribution de ces régions
devrait se résoudre par voie de plébiscite. Cependant, le plé-
biscite n'eut pas lieu. Les Gouvernements polonais et tchéco-
slovaque se mirent d’accord (ro juillet 1920) pour accepter
que le litige fut tranché par les Principales Puissances alliées
et associées. Le Conseil suprême chargea alors (rx juillet 1920)
la Conférence des Ambassadeurs de partager les trois terri-
toires. La Conférence prit une décision au sujet du partage
(28 juillet 1920) et institua une Commission de Délimitation
en en définissant la compétence.

La Pologne, cependant, considérait la ligne indiquée par
cette décision pour le district de Spisz comme contraire à la
justice et à l’équité. Elle formula des propositions tendant à
la modifier. Ces propositions ayant été transmises (5 juillet
1921) à la Conférence par le Président de la Commission de
Délimitation de la frontière polono-tchécoslovaque, la Confé-
rence prit (2 décembre 1921) une décision qui, selon l'avis du
Gouvernement tchécoslovaque, rendit définitive la frontière
mentionnée dans la décision antérieure, tandis que, dans l’opi-
nion du Gouvernement polonais, elle ne fermait point la porte
à la possibilité d'apporter à cette ligne frontière les modifica-
tions désirées par la Pologne. Des efforts en vue d'établir
par l'accord des parties un tracé accepté par elles ayant échoué
(7 août 1922), l'affaire est revenue (26 septembre 1922)
devant la Conférence des Ambassadeurs.

Une lettre émanée de la Conférence (13 novembre 1922)
ne réussit pas à écarter les obstacles que rencontrait la déli-
17 AVIS CONSULTATIF N° 8.

mitation définitive de la frontière polono-tchécoslovaque
dans la région de Spisz, ni à apaiser les esprits. C'est sur
ces entrefaites que (27 juillet 1923) la Conférence a pris la
Résolution suivante :

«I. La Conférence des Ambassadeurs, agissant au
nom des Gouvernements de la France, de la Grande-
Bretagne, de l'Italie et du Japon, signataires avec les
Etats-Unis d'Amérique comme Principales Puissances
alliées et associées. du Traité de Paix de Saint-Germain
avec l'Autriche et de Trianon avec la Hongrie, ayant
eu à statuer sur la frontière entre la Tchécoslovaquie et la
Pologne dans la région dite : «Territoire de Spisz », ainsi
qu'il résulte d'une déclaration des Gouvernements tchéco-
slovaque et polonais, en date à Spa, du ro juillet 1920 ».

« Et certaines difficultés s’étant élevées entre le Gouver-
nement tchécoslovaque et le Gouvernement polonais
au cours des travaux de la Commission de Délimitation
au sujet de la fixation de cette frontière dans le territoire
de Jaworzina et notamment au sujet de la question juri-
dique de savoir si cette frontière se trouve ou non déjà
fixée par les actes suivants (Décision du Conseil suprême
du 27 septembre 1919, déclaration des Gouvernements
tchécoslovaque et polonais du 10 juillet r920, Décision
de la Conférence des Ambassadeurs du 28 juillet 1920,
traité dit des Frontières {non ratifié) du 10 août 1920,
Décision de la Conférence des Ambassadeurs du 6 dé-
cembre 1921) 3);

1) Au sujet de cette date du 6 décembre 1921, il convient de reproduire
une note communiquée à la Cour par le Secrétariat permanent de la Société
des Nations (Voir annexe 7).

La Décision de la Conférence des Ambassadeurs, en date du 2 décembre
1921 (N° 6 du dossier transmis au Conseil de la Société des Nations par la
Conférence des Ambassadeurs) est désignée quelquefois, dans les documents de
source tchécoslovaque ou polonaise comme «Ja Décision du 6 décembre 1921 ».

: Cette date du 6 décembre est celle de la lettre par laquelle cette Décision
a été portée à la connaissance des Gouvernements intéressés (N°7 du dossier).
Dans la lettre de la Commission de Délimitation à la Conférence des Ambassa-
deurs, en date du 26 septembre 1922 (N° 18 du dossier): cette même Déci-
sion est citée comme «la Décision du 10 décembre 1921», cette date étant
sans doute celle de la notification de ladite Décision à la Commission.

La proposition de la Commission de Délimitation communiquée à la Con-
férence des Ambassadeurs par la lettre du 26 septembre 1922 (N° 18 du dos-
er) est souvent citée dans les documents comme «la Décision (ou le vote)
du 25 septembre 1922 ». .

Dans le document 21 du même dossier (lettre de M. Osuski, au Président
de la Conférence des Ambassadeurs, en date du 23 novembre 1922), la Déci-
sion du Conseil suprême des Puissances alliées du 28 juillet 1920 est citée
comme «la Décision du 29 juillet 1920 ».
18 AVIS CONSULTATIF N° 8.

« Lesdits Gouvernements ont décidé, par application
de l’article II, § 2 du Pacte de la Société des Nations de
soumettre au Conseil de la Société lesdites difficultés et
de lui demander de vouloir bien lui faire connaître la
solution qu’il recommande en ce qui concerne le tracé
de la frontière dont il s’agit. |

« Le Conseil de la Société des Nations sera prié de vou-
loir bien considérer cette affaire comme étant de grande
urgence.

«Lesdits Gouvernements ne verraient qu’avantage
à ce que le Conseil, s’il le juge opportun, demande l'opi-
nion de la Cour de Justice sur la question juridique que
soulèvent lesdites difficultés et qui est signalée ci-dessus.

Il, La décision ci-dessus sera communiquée aux
Gouvernements polonais et tchécoslovaque. »

Conformément au désir exprimé dans la lettre datée du
18 août 1923, par laquelle le Président de la Conférence des
Ambassadeurs a transmis cette Résolution au Secrétaire
général de la Société des Nations, la question de la déli-
mitation de la frontière polono-tchécoslovaque dans la région
de Spisz (Jaworzina) a été inscrite à l’ordre du jour de la
vingt-sixième session du Conseil de la Société des Nations.

Devant le Conseil}, les représentants des deux pays
intéressés ont été d'accord pour reconnaître qu’il s'agissait
d’une question sur laquelle il convenait d’obtenir une opi-
nion juridique impartiale basée sur la justice et l'équité et
pour insister sur la nécessité de traiter la question comme
étant d'extrême urgence. Selon la décision du Conseil du 20
septembre 1923, le représentant de l'Espagne est entré en
rapport avec eux ; c’est avec leur concours qu’il a préparé
le rapport recommandant au Conseil l’adoption de la Réso-
lution reproduite au début du présent avis, et qui demande
Vavis consultatif de la Cour sur ladite question.

Lors de la discussion par le Conseil de ce Rapport, le repré-
sentant de la Tchécoslovaquie, M. Benés, a cru devoir deman-

1) Procès-verbal provisoire de la 26e session du Conseil, 15me et 19me séances.
Ig. AVIS CONSULTATIF N° 8.

der s il était bien entendu que la Cour, saisie de la demande
d’avis consultatif sur l’affaire de Jaworzina devait se pronon-
cer sut les thèses énoncées par les deux Gouvernements inté-
ressés et reproduites dans la Requête. Il reçut à cet égard,
du représentant de l'Espagne, toute satisfaction.

Le rapport au Conseil sur la question de Jaworzina constate,
entre autres, que les représentants des deux Gouvernements
intéressés ont accepté que le Conseil demande un avis con-
sultatif à la Cour en priant Ie Président de la Cour de vouloir
bien, si cela est possible, convoquer celle-ci en session extra-
ordinaire, conformément à l’article 23 du Statut, de manière
à permettre au Conseil de prendre connaissance de l’avis
consultatif à sa prochaine session qui doit se tenir à 2 partir
du ro décembre prochain.

Dans le but expressément indiqué d’informer le Président
de la Cour du désir du Conseil qu'une session extraordinaire
fût convoquée, le Secrétaire général de ta Société des Nations
lui a fait parvenir, à la date du 29 septembre 1923, un exem-
plaire de ce rapport. |

Vu les circonstances, le Président de la Cour, déféra au
désir ainsi exprimé ; en vertu des pouvoirs qu’il tient de l’ar-
ticle 23 du Statut de la Cour, il a convoqué celle-ci en session
extraordinaire pour le 12 novembre 1923.

Les Membres du Conseil de la Société des Nations, tel qu'il
se trouvait composé lorsqu'il prit sa Résolution du 27 sep-
tembre ci-dessus mentionnée, ont été dûment informés de
cette convocation.

Ainsi qu'il résulte de ce qui préctde, elle eut pour but de
permettre a la Cour de se prononcer sans délai sur la base
des renseignements ci-dessus indiqués, sur les théses énoncées
par les deux Gouvernements intéressés et reproduites dans la
Requéte, au sujet de la question de savoir si la question de la
délimitation de la frontière entre la Pologne et la Tchéco-
slovaquie est demeurée ouverte et dans quelle mesure, ou si
elle doit être considérée comme déjà résolue par une décision
définitive. ~ ..
20 . AVIS CONSULTATIF N° 8.

I.

Lorsque, a la suite de la guerre européenne et de la
dissolution de la Monarchie austro-hongroise, la Pologne et
Tchécoslovaquie se reconstituèrent comme Etats indépen-
dants, leurs frontières se trouvaient généralement indiquées
par les mêmes faits historiques et ethnographiques qui avaient
déterminé cette reconstitution.

Il n’en subsistait pas moins la nécessité, soit d’une constata-
tion formelle des limites des territoires respectivement recon-
nus auxdits. Etats, soit d’un règlement des questions terri-
toriales là où, en raison de circonstances particulières, la fron-
tière historique ou ethnographique demeurait incertaine ou
se heurtait à des difficultés qui en empéchaient l’accepta-
tion volontaire par les parties intéressées.

La tâche d’assurer la reconnaissance des frontières des
nouveaux Etats et de régler les différends qui auraient
pu surgir entre les Etats fut assumée par les Principales
Puissances alliées et associées représentées au Conseil suprême,
siégeant alors à Paris. C’est ainsi que dans les traités de paix,
à côté des clauses concernant les frontières de l'Allemagne, de
l’Autriche et de la Hongrie, on trouve des clauses par lesquelles
les Principales Puissances alliées et associées se réservent
le droit de déterminer ultérieurement les frontières des nou-
veaux Etats, ayant obtenu d'avance l'agrément des Etats
ci-dessus énumérés aux frontières qui seront ainsi déterminées.
En ce qui concerne la Pologne et la Tchécoslovaquie, des clau-
ses de ce genre se trouvent dans les articles 8r et 87 du Traité
de Versailles, dans l’article gr du Traité de Saint-Germain-en-
Laye et dans l’article 75 de celui de Trianon.

Des raisons historiques, en même temps qu’ethnographiques,
désignaient tout naturellement l’ancienne frontière entre la
Galicie et la Hongrie comme frontière entre les nouvelles
Républiques polonaise et tchécoslovaque. Exception faite
‘de quelques secteurs contestés, qui seront mentionnés ci-après,
ladite frontière semble en effét avoir été adoptée par les deux
Etats dès le premier moment et comme résultant naturelle-
ment de ces raisons. Bien que, le Traïté de Sèvres en date du
10 août 1920, dont on parlera plus loin, n’ayant pas abouti,
2I AVIS CONSULTATIF N° 8.

aucune disposition expresse n’ait jusqu'ici reconnu ladite
frontière, la Cour n’a pas de doutes à cet égard. Le fait
même que des contestations se sont élevées entre les
‘deux Etats relativement à certains points de cette fron-
tière ne serait guère explicable, si l’on ne partait pas
de l’idée que partout ailleurs la frontière entre la Galicie
et la Hongrie a été adoptée comme frontière entre la
Pologne et la Tchécoslovaquie. Cette conclusion paraît
correspondre à l’état de fait ayant existé dès avant la fin
des hostilités. Du reste, il résulte aussi de la lettre du 9 mai
1922 adressée par le Ministre de Pologne à la Conférence
des Ambassadeurs que la délimitation de la «frontière
polono-tchécoslovaque définie par l'article I du Traité de
Sèvres », c’est-à-dire pratiquement toute la frontière, a été
acceptée par la Pologne sous réserve des territoires d’Orava
et de Spisz.

L'adoption de ladite frontière se heurta cependant à
des difficultés sérieuses dans trois secteurs de son parcours,
savoir l’ancien duché de Teschen et les régions de Spisz et
d’Orava. Ces territoires se trouvèrent être réclamés à la fois
pat la Pologne et la Tchécoslovaquie pour des raisons histo-
1iques, ethnographiques ou économiques dont la Cour n’a pas
à s'occuper. .

En présence de ces réclamations et des conflits qui n’avaient
pas manqué de se produire dans les territoires susdits, le Con-
seil suprême, conformément à la tâche qu'il avait assumée
relativement aux frontières des Etats nouveaux, adopta
tout d’abord la Décision du 27 septembre 1910.

Par cette décision, les Principales Puissances alliées et asso-
ciées, soucieuses de placer le duché de Teschen et les terri-
toires de Spisz et d’Orava sous une souveraineté conforme
au voeu des habitants, résolurent « d'y procéder à une con-
sultation populaire présentant toutes les garanties de loyauté
et de sincérité» et prirent les mesures nécessaires à cet
effet.

Une analyse du contenu de cette décision n'aurait pas
d'importance aux fins du présent avis, la consultation popu-
laire ayant été plus tard abandonnée. Mais le poiat suivant
doit être particulièrement relevé.
22 AVIS CONSULTATIF N° 8.

Parmi les mesures adoptées en vue de la consultation
populaire dans les trois territoires vient en tout premier
lieu la délimitation des territoires eux-mêmes. Cette délimi-
tation forme l’objet de l’article premier de la décision, ainsi
conçu :

«Dans le territoire constituant au rer avril 1914 le
duché de Teschen et dans les territoires de Spisz et
d’Orava, tels qu’ils sont délimités ci-après, les habitants
seront appelés à désigner par voie de suffrage s’ils désirent
être rattachés à la Pologne ou à l'Etat tchécoslovaque.

I) Région de Spisz.

a) Toutes les communes du district politique de
Starawies (Szepesofalu ou Altendorf)

b} Les communes de la partie du district de Kesmark
(Kiezmark) qui se trouvent au Nord-Ouest de la ligne de
partage des eaux entre les bassins de la Dunajec et du
Poprad y compris les communes dont le territoire est
traversé par cette ligne.

2) Région d’ Orava.

Toutes les communes des districts politiques de
Trsztena (Trzciana) et de Nameszto (Namieztow) ».

Les lignes frontiéres résultant de cette délimitation sont
formées, d’une part, par l’ancienne frontière entre la Galicie
et la Hongrie et, d'autre part, par une ligne partant d’un point
de cette frontière pour la rejoindre à un autre point. |

On a prétendu du côté polonais que cette délimitation,
ayant été faite dans une décision qui acceptait le recours
à la consultation populaire et en vue de cette consultation,
a perdu toute valeur, dès le moment où l’on a décidé de renon-
cer au plébiscite. La Cour ne saurait se ranger à cette opinion.

La délimitation territoriale contenue dan; l’article premier
de la Décision du 27 septembre 1919 fut évidemment adoptée
en considération des contestations qui s'étaient élevées entre
la Pologne et la Tchecoslovaquie.au sujet de Teschen, Orava
et Spisz ; elle coincide donc avec l'étendue des territoires pour
lesquels les Principales Puissances alliées et associées recon-
naissaient l’existence d’une contestation sérieuse et se décla-
23 AVIS CONSULTATIF N° 8.

raient disposées à la résoudre. La contestation n’a pas changé ;
son objet est resté le même, bien que l’on ait envisagé plus
tard-une autre procédure pour le règlement du différend. Dans
ces circonstances, la Cour est d’avis que la Décision du 27
septembre 1919 a fixé, une fois pour toutes, les territoires
contestés, et que les décisions successives, rendues en vue du
règlement du même différend, doivent être considérées comme
se rapportant aux territoires ainsi délimités. Ceci s’applique
en tout premier lieu à la Décision du Conseil suprême en date
du 11 juillet 1920, qui remplace celle du 27 septembre 1919 en
ce qui a trait à la manière de procéder à l’assignation des terri-
toires contestés ; puisque la Décision du 11 juillet 1920 ne con-
tient aucune autre délimitation des territoires à partager, il
n’est que naturel de penser qu’elle s’en est tenue à la délimi-
tation qui en avait été déjà faite et qu'il était évidemment
inutile de répéter.

Des difficultés nombreuses démontrèrent que la constatation
populaire n’aménerait pas une solution satisfaisante du diffé-
rend.

A la date du 10 juillet 1920, les délégués polonais et tchéco-
slovaque à la Conférence de Spa signèrent une déclaration par
laquelle, ayant pris connaissance de la décision des Alliés de
reprendre le litige tchéco-polonais en leurs mains, ils décident
d'accepter le règlement définitif dulitige par les Puissances
alliées et, par conséquent, consentent, au nom de leurs Gouver-
nements respectifs, à ce que le plébiscite de Teschen, d’Orava
et de Spisz soit suspendu et à ce que les Puissances alliées,
après avoir entendu les deux parties, prennent les mesures
nécessaires pour réglez définitivement le litige.

Dès le lendemain, le Conseil suprême, qui était alors réuni
à Spa, adopta une résolution par laquelle le règlement de la
question de Teschen, Spisz et Orava eatrait dans une Phase
nouvelle de son développement. |

La résolution du 11 juillet 1920 comprend deux parties:
La premiére contient l’approbation d’un projet de résolution
et quelques dispositions relatives aux communications a
faire a la suite de son adoption. La deuxiéme partie commence
par rappeler les conditions anormales existant dans les terri-
24 AVIS CONSULTATIF N° 8.

toires de Teschen, Spisz et Orava, et affirme la nécessité d’une
solution rapide du différend et l'impossibilité désormais con-
statée d’y parvenir, soit par voie de la consultation populaire,
soit moyennant le recours à l’arbitrage. Elle continue en disant
que, dans ces circonstances, les représentants des Gouverne-
ments de la France, de la Grande-Bretagne, de l'Italie et du
Japon, réunis à Spa, ont jugé que le moment était venu pour
le Conseil suprême d'assumer la responsabilité d’un règle-
ment définitif quant à l'attribution des territoires en litige;
cette décision, y est-il dit, paraît d’autant plus opportune
puisque les représentants des Gouvernements polonais et
tchécoslovaque, par une déclaration du jour précédent,
ont notifié qu’ils sont prêts à accepter tout règlement défi-
nitif du litige que les Puissances alliées pourraient arrêter.
Par conséquent, il est décidé que les délégués des Gouverne-
ments polonais et tchécoslovaque seront immédiatement
informés de la décision prise par les représentants des quatre
Puissances, étant entendu que les délégués des Puissances
alliées à la Conférence des Ambassadeurs seront désormais
autorisés à préparer, dans le plus court délai possible, après
avoir entendu les deux parties intéressées, une décision en
conformité avec les instructions du Conseil suprême.

Ces directives, contenues dans la dernière partie de la
résolution, devaient être communiquées confidentiellement
par chacune des Puissances alliées à son délégué à la Confé-
rence des Ambassadeurs. En ce qui concerne les territoires
de Spisz et d’Orava, lesdites instructions portaient que
ces territoires seraient partagés de manière à laisser à la
Pologne la partie nord-est d’Orava et la partie nord-ouest
de Spisz, selon des lignes tracées approximativement sur une
carte annexée aux instructions. Cette carte n’a pas été com-
muniquée à la Cour.

Aucun doute n’a été soulevé sur le pouvoir que le Conseil
suprême avait de revenir sur sa décision antérieure; d’ailleurs,
la résolution fut prise après la déclaration des deux Etats
intéressés qui a été mentionnée ci-dessus.

Par contre, il y a eu quelque discussion sur la nature et
la portée de cette résolution du Conseil suprême. Le Gou-
vernement tchécoslovaque, dans l’exposé juridique présenté
25 AVIS .CONSULTATIF N° 8.

à la Cour, a cru devoir définir la nature juridique des instruc-
tions comme un mandat spécial donné à la Conférence des
Ambassadeurs par le Conseil suprême d'agir au nom des Puis-
. sances alliées. De son côté, le délégué du Gouvernement
polonais, dans son exposé oral devant la Cour, a critiqué l’idée
d’un mandat et a qualifié la résolution du Conseil suprême
comme une délégation de pouvoirs. Les deux Gouvernements
semblent cependant être d'accord’ pour reconnaître que la
décision ayant effet entre les parties est celle de la Conférence
des Ambassadeurs et que toute appréciation de la limite
des devoirs et des pouvoirs de la Conférence des Ambassa-
deurs est une question d'ordre interne et qui ne concerne
que le Conseil suprême et la Conférence des Ambassadeurs.

La Cour, ne croyant pas devoir discuter des points de droit
qui ne .ont pas nécessairement liés à la réponse à donner
à la question qui lui est posée, se borne aux considérations
suivantes.

La résolution du 11 juillet 1920 est l'affirmation de la
volonté des. Puissances alliées de procéder au règlement du
différend relatif aux territoires de Teschen, Spisz et Orava
par voie de partage direct entre les parties intéressées. Dans
ce but, les Puissances alliées désignent l’organe par lequel elles
s’acquitteront de leur tache et fixent certaines règles d’après
lesquelles l'organe désigné, c’est-à-dire la Conférence des
Ambassadeurs, sera tenu de procéder. Le partage des terri-
toires étant ainsi remis à la Conférence des Ambassadeurs, il
est certain que c’est seulement la décision de cette Conférence
qui a pu opérer ledit partage entre la Pologne et la Tchéco-
slovaquie.-Ce serait par contre aller trop loin que de dire que
la résolution du Conseil supréme, comme telle, est inopérante
entre les parties. Il semble plutôt que l’on doive distinguer,
à cet égard, entre les diverses dispositions de la seconde par-
tie de la résolution. |

Les alinéas 1 à 4 contenant la déclaration de la volonté
des Puissances alliées de procéder directement au partage
des territoires contestés, en dehors de toute consultation popu-

 laïre, donnant acte aux délégués des Gouvernements polonais
et tchécoslovaque de leur déclaration de la veille, désignant
dans la Conférence des Ambassadeurs, l’organe par lequel le
26 AVIS CONSULTATIF N° 8.

partage sera effectué et adoptant certaines règles de procédure
relatives aux rapports entre la Conférence des Ambassadeurs
et les deux Etats intéressés, ont certainement eu des effets
juridiques pour ces Etats ; effets que, d’ailleurs, ni la Pologne,
ni l’État tchécoslovaque ne pensent à contester. C’est bien
en vue de ces effets que les quatre premiers alinéas de la réso-
lution ont été communiqués officiellement, d’après les instruc-
tions du Conseil suprême lui-même, aux délégués des deux
Gouvernements.

Le dernier alinéa de la résolution du Conseil suprême peut
être considéré comme un engagement réciproque que les _
Principales Puissances alliées ont pris d'envoyer à leurs
délégués à la Conférence des Ambassadeurs des instructions
confidentielles parallèles, dont la teneur est fixée dans la
résolution elle-même. De par sa nature, cette partie de la
résolution ne regarde donc que les rapports entre les Princi-
pales Puissances alliées. Chacun des délégués à la Conférence
des Ambassadeurs a, partant, dû agir d’après des instructions
qu'il a reçues directement de son Gouvernement ; c'est aux
Gouvernements des Puissances alliées qu’il appartiendrait,
le cas échéant, de contrôler la manière dont leurs représen-
tants se sont acquittés de la tâche qui leur avait été confiée.
Ni la Pologne, ni l'Etat tchécoslovaque n’ont rien à voir
dans cette question d'ordre intérieur.

Cela dit, il convient d’ajouter que, puisque les instructions
dont il s’agit ont été communiquées à la Cour, rien ne saurait
empêcher celle-ci d’en tirer tel parti qu’elle croit pour inter-
préter le document capital de l'affaire, la Décision de la Con-
férence des Ambassadeurs du 28 juillet 1920, rendue à la
suite de la décision du Conseil suprême et des instructions
dont il s’agit.

IL.

Conformément à la résolution du Conseil suprême du IZ
juillet 1920, la Conférence des Ambassadeurs prit, en date du
28 du même mois, une décision par laquelle les trois régions
27 ‘AVIS CONSULTATIF No 8.

contestées de Teschen, d’Orava et de Spisz furent partagées
‘entre la Pologne et la Tchécoslovaquie.

Avant d'apprécier la portée juridique de cette décision au
point de vue de la question soumise à la Cour, il y a lieu de
faire une brève analyse de son contenu.

La décision, signée par les quatre Représentants de l’Empire
britannique, de la France, de l'Italie et du Japon, se compose
d’un préambule consacré à l'exposé des événements et actes
qui Vont précédée, et de neuf sections, I à IX, dénommées
ci-après articles. L'article 1% établit «les limites de la
souveraineté respective de la Pologne et de la Tchécoslovaquie
sur l’ancien duché de Teschen et sur les territoires d’Orava et
de Spisz» en fixant pour chacune de ces régions une ligne de
partage, commençant et aboutissant, dans chaque cas, à un
point déterminé d’une «ancienne frontière» nommément
désignée comme telle, savoir, pour Teschen, l’ancienne
frontière entre l'Allemagne et l’Autriche et entre la Hongrie
et la Silésie, et pour les deux autres régions, l’ancienne
frontière entre la Galicie et la Hongrie. Ces nouveaux tracés,
reliant des fractions d’anciennes frontières, sont décrits topo-
graphiquement dans la décision, soit par des côtes précises,
soit par des désignations approximatives.

Le dernier paragraphe de cet article 1° contient une clause
qui doit être considérée comme la reconnaissance des droits
de souveraineté de la Pologne et de la Tchécoslovaquie sur
les territoires à elles attribués respectivement ; elle est ainsi
conçue :

« En conséquence, les Etats-Unis d'Amérique, l’Empire
britannique, la France, l'Italie et le Japon décident et
déclarent par les présentes qu’à dater de ce jour, la
souveraineté de la Pologne et la souveraineté de la
Tchécoslovaquie, respectivement, s’étendront sur les
territoires situés de part et d’autre de la ligne frontière
ci-dessus décrite. » |

L'article II prévoit la création d’une Commission de Déli-
mitation et la possibilité d'apporter, dans certaines condi-
tions, des modifications au tracé de la ligne frontière.

Les articles III et IV concernent la population des terri-
28 | AVIS CONSULTATIF N° 8.

toires partagés (acquisition de nationalité, droit d'option,
amnistie), tandis que les articles V à VII règlent des ques-
tions financières et économiques (répartition proportionnelle
des charges financières de l’ancienne monarchie austro-hon-
groise ; reconnaissance de droits et intérêts acquis dans les
trois régions ; conventions à' intervenir entre les deux pays
pour les fournitures réciproques en charbon et en naphte et
au sujet de certaines communications ferroviaires).

Enfin, l’article IX stipule que toutes les autres questions
financières, judiciaires ou administratives, feront l’objet
d’arrangements particuliers entre les deux Etats, le droit
d’intervention en vue de faciliter, le cas échéant, un règlement
étant réservé aux Principales Puissances alliées et associées.

I] résulte, de toute évidence, du préambule de la Décision
du 28 juillet 1920 que celle-ci doit être l’exécution de la réso-
lution du Conseil suprême du rr juillet 1920. La comparaison
des deux documents prouve qu'il s’agit d’une exécution
intégrale et définitive. En présence des réserves et doutes
avancés à ce sujet, il est cependant nécessaire de soumettre
à un examen approfondi trois questions :

1° Quels sont la nature et l’effet de la Décision du 28
juillet 1920 ?

2° Quelle est la ligne frontière définie par cette
Décision dans la région de Spisz ?

3° Cette ligne frontière est-elle, en tout ou en partie,
sujette à des modifications, et dans quelles conditions ?

Une question ultérieure — savoir si les délimitations faites
dans les régions de Teschen et d’Orava pourraient, suivant
la thèse du Gouvernement polonais, dépendre de la solution
à adopter pour le territoire de Spisz — sera examinée à part,
à la suite de l’analyse des différents aspects du problème par-
ticulier de Spisz.

En ce qui concerne la première question relative à la nature
et à l'effet de la Décision du 28 juillet 1920, il y a lieu de se
rendre compte d’abord, de la base juridique de la Décision.

Cette base est double.
29 AVIS CONSULTATIF N° 8,

Les Principales Puissances alliées et associées, en vertu
des pouvoirs qu’elles réclamaient pour la fixation des fron-
tières des nouveaux Etats, déclarent, dans leur résolution du .
rr juillet, vouloir assumer la responsabilité de trancher le
litige. Cette résolution leur a semblé d’autant plus opportune
qu’elle était conforme à l’accord intervenu le ro juillet 1920
entre les deux Etats intéressés, accord qui, selon ses propres
termes, a été provoqué par la volonté des Principales Puis-
sances dont la Pologne et la Tchécoslovaquie avaient eu
connaissance.

La Décision intervenue le 28 juillet est donc la réalisation
à la fois d’une résolution des Principales Puissances et d’un
accord entre les intéressés. Elle a été rendue selon la volonté
concordante de tous pour trancher définitivement le différend
entre la Pologne et la Tchécoslovaquie. Sous ce rapport, elle
présente beaucoup d’analogie avec l'arbitrage. Les deux
Etatss’en sont remis au Conseil suprême qui «guidé par
le sentiment de justice et d'équité» «saura tenir compte
des véritables intérêts» des deux nations soeurs. Tels sont
les termes de la déclaration du 10 juillet. |

Cette conclusion, d’un ordre général, se trouve corroborée
par les circonstances qui ont entouré la Décision du 28 juillet
1920. Les Puissances se trouvaient en présence d’un conflit
aigu qui, selon leur opinion, réclamait sans retard un règlement.
Seule, une décision émañant d’un organe autorisé pouvait tran-
cher l’ensemble des controverses, en ne réservant aucun point
important à des décisions ultérieures, et répondre à la mission
dont la Conférence des Ambassadeurs était chargée. Et la
décision est, en effet, en tout point l’exécution intégrale des
instructions contenues dans la résolution du Conseil suprême.

‘Les termes mêmes de la Décision du 28 juillet prouvent
qu'une solution non seulement définitive, mais déployant
immédiatement ses effets, était voulue. Les Puissances repré-
sentées dans la Conférence des Ambassadeurs, par leurs
plénipotentiaires, reconnaissent, à partir du jour de la décision,
la souveraineté des deux Etats sur les territoires qui leur sont
respectivement attribués. Le délai d’un an, accordé aux per-
sonnes qui, âgées de plus de 18 ans, avaient acquis l’une des
30 AVIS CONSULTATIF N° 8.

deux nationalités polonaise ou tchécoslovaque pour exercer
le droit d'option en faveur de l’autre, a commencé à courir
également le 28 juillet 1920, aux termes de l’article III et les
conventions économiques mentionnées plus haut ont dû être
conclues dans un délai de deux mois à compter de cette date.

Le caractère définitif de la décision précitée résulte, avec
une force particulière, de la déclaration qui se trouve à la
fin de la décision et qui est signée par les plénipotentiaires de

la Pologne et de la Tchécoslovaquie. Sa teneur est la suivante :

«Les Représentants soussignés, dûment autorisés, du
Gouvernement polonais et du Gouvernement tchéco-
slovaque expriment par les présentes, conformément à
leur déclaration du ro juillet 1920, la complète accep-
tation par leurs Gouvernements respectifs des dispositions
qui précèdent. |

Fait à Paris, le vingt-huit juillet mil neuf cent vingt.

(Signé) J. J. PADEREWSKI.
Dr. Epvarp BENES.

Il est vrai que M. Paderewski a adressé, à la date du 30
juillet 1920, une lettre au Président de la Conférence des
Ambassadeurs dans laquelle il regrette la solution intervenue.
Mais, quelle que soit la valeur historique de cette lettre, elle
ne peut entrer en ligne dé compte vis-a-vis de la déclaration
commune ci-dessus reproduite. Cette déclaration clôt la
série de documents, ouverte par l'accord signé à Spa, le ro
juillet précédent, par les mêmes plénipotentiaires polonais et
tchécoslovaque. Les deux accords donnent à la décision inter-
venue, en dehors de l'autorité dont une décision des Principales
Puissances alliées et associées était revêtue en l'espèce, la
force d’un engagement contractuel entre les Parties. La ques-
tion de la révision de la décision n’a pas été directement
soulevée et elle ne saurait l’être.

La lettre du 28 juillet 1920, par laquelle le Président de .
la Conférence des Ambassadeurs a communiqué à M. Benès
la décision du même jour, invitait le Gouvernement tchéco-
slovaque à se préparer à prendre possession, dès qu'il en
serait averti, des territoires qui lui étaient assignés, les Prin-
cipales Puissances alliées et associées désirant retirer le plus
31 AVIS CONSULTATIF No 8;

tôt possible les troupes d’occupation desdites régions. Sans
doute, une invitation analogue a été adressée à la Pologne.
Il est évident que la Conférence des Ambassadeurs partait
.de l’idée que par sa Décision du 28 juillet 1920 un règlement
définitif et prochain dans les trois régions contestées était
assuré. En effet, la prise de possession dont il est question
parait avoir eu lieu peu de temps après. Par une ordonnance du
. 7 août 1920; la sous-commission internationale d’Orava et de
Spisz, à la suite d’un ordre reçu, déclara cesser de fonctionner
et remit ses pouvoirs aux mains des commissaires tchécoslo-
vaque et polonais. Non seulement la mission conférée par le
Conseil suprême avait trouvé son accomplissement par la
décision de la Conférence des Ambassadeurs, mais cette
décision elle-même était mise à exécution. |

La seconde question qui doit être examinée concerne la
frontière qui a été fixée, par la Décision du 28 juillet 1920,
dans la région de Spisz. D’après la thèse polonaise, la Décision
précitée n'aurait fixé qu’une partie de cette frontière, c’est-a-
dire celle qui est topographiquement décrite, tandis que
pour les autres parties de la région de Spisz où la Pologne
et la Tchécoslovaquie se rencontrent, rien n'était encore
décidé ; partant, la délimitation serait encore à faire.

Cette thèse ne saurait être admise, pour les raisons sui-
vantes :

La Conférence des Ambassadeurs a été appelée à parta-
ger le territoire de Spisz. Ce territoire était depuis la réso-
lution du Conseil suprême du 27 septembre 1919 une région
nettement déterminée dont les frontières ouest, nord et nord-
‘est, étaient formées par l’ancienne frontière entre la Hongrie
et la Galicie, tandis que vers le Sud-Est une nouvelle limite
était tracée par le Conseil suprême en suivant les confins
de certaines communes.
it Ce territoire est à l'Ouest relié au territoire d’Orava par
une portion de l’ancienne frontière hongro-galicienne et
cette même frontière se poursuit à TEst de Spisz. La
Conférence ‘des: : Ambassadeurs, en procédant au partage
prescrit, a tracé une ligne qui se sépare de l’ancienne frontière
entre la Hongrie et la Galicie à un point situé sur la rivière
32 AVIS CONSULTATIF N° 8.

Bialka à 500 mètres environ à l'Est du village de Brzegi,
pour regagner la même frontière, à proximité de la côte 487
sur la route de Czorsztyn à Szepesofalu. Par cette ligne,
conformément aux instructions arrêtées par le Conseil su-
préme, la partie nord-ouest du territoire est attribuée à la
Pologne et le reste à la Tchécoslovaquie.

En vertu de ce partage, la frontière entre les deux Etats
était nécessairement déterminée par la ligne décrite ci-dessus
et par les deux parties de l’ancienne frontière entre la Hongrie
et la Galicie qui la prolongent vers l'Ouest et vers l'Est. C’est
là la frontière entre la Pologne et la Tchécoslovaquie dans la
région de Spisz. Il est vrai que la décision s’est bornée à
ne décrire topographiquement que la nouvelleligne de partage.
Cela n’a pourtant rien de surprenant. Le partage ne nécessitait
qu'une seule nouvelle ligne frontière et les autres fractions
n'étaient pas seulement déterminées depuis le 27 septembre
1910, mais étaient identiques avec l’ancienne frontière hongro-
galicienne, parfaitement connue et probablement abornée
en détail. |

Si la délimitation entre les deux Etats ne s'était rapportée
qu'à la ligne décrite dans la décision, la Conférence ne se
serait point conformée à la mission du Conseil suprême la
chargeant de partager les régions contestées “with the least
possible delay”. Si l’on s’était borné à faire un premier pas
dans la voie du partage, se réservant de fixer plus tard les
autres fractions, presque toutes les dispositions dela Décision
du 28 juillet 1920 seraient restées inexécutables, ce qui con-
tredit une pareille manière de voir. Les clauses concernant
la reconnaissance immédiate de la souveraineté des Etats
intéressés sur les territoires, et les délais qui commencèrent,
dès le 28 juillet, à courir pour le droit d’option et pour la
conclusion des conventions futures, aussi bien que toutes les
stipulations des art. III à VIII supposent l'existence d’un
territoire entièrement circonscrit et délimité, notamment vis-
à-vis de l’autre Etat. |

Plusieurs faits importants peuvent être cités à l'appui |
de ce qui vient d’être développé. La carte spéciale de la
33 AVIS CONSULTATIF N° 8.

région de Spisz (1/75.000), annexée à la Décision du 28 juillet
et datée du même jour, montre en rouge la frontière en
une ligne pleine où elle coïncide avec l’ancienne frontière
hongro-galicienne et en une ligne pointillée pour le tracé
décrit dans la décision. Or, la légende de la carte désigne une
ligne pleine rouge, suivie d’une ligne rouge pointillée comme
«frontière définie dans la présente décision”. Dans une
autre carte comprenant les trois territoires partagés (1/
200.000), également annexée à la. Décision du 28 juillet, une
seule ligne rouge ininterrompue, désignée comme «frontière
définie dans la présente décision », comprend aussi bien les
trois tracés topographiquement décrits pour Teschen, Orava
et Spisz, que les fractions de l’ancienne frontière hongro-gali-
cienne dans ces territoires et les fractions reliant ceux-ci.
Il en résulte que les auteurs des cartes qui sont sans doute
en même temps les auteurs des descriptions topographiques
de la décision se sont rendu compte que la ligne définie par la
décision est une notion plus compréhensive que celle de la
frontière décrite en détail.

Un autre fait confirme cé qui précède. La carte (1/75.000)
que la Commission de Délimitation a soumise à la Conférence
des Ambassadeurs en septembre 1922 avec la proposition d’un
nouveau tracé, représente par une ligne rouge «le tracé de
frontière défini par la Décision du 28 juillet 1920 » toute
la ligne frontière dans le territoire de Spisz. Il résulte de la
même carte que cette frontière coïncide avec l’ancienne
frontière entre la Galicie et la Hongrie, sauf pour le tracé
décrit dans la décision. S

Il est vrai que les cartes et leurs légendes n’ont pas une
force probante indépendante vis-à-vis des textes des traités
et des décisions, mais dans le cas présent elles confirment de
manière singulièrement convaincante les conclusions tirées
des documents et de leur analyse juridique ; et elles ne trou-
vent certainement de contradiction dans aucun texte.

Le traité dit «des frontières » daté à Sèvres du 10 août
1920 quoique n'étant pas entré en vigueur présente néanmoins
un intérêt comme un instrument contemporain de la
Décision du 28 juillet et émanant des mêmes Puissances qui
composent le Conseil suprême et la Conférence des Ambassa-
34 AVIS CONSULTATIF N° 8.

deurs. Or, la frontière entre la Pologne et la Tchécoslovaquie
dans les régions d’Orava et de Spisz, serait, d’après ce traité
(art. re) formée par l’ancienne frontière entre la Hongrie et
la Galicie, sauf 1a où la Décision du 28 juillet s’en est départie
en décrivant de nouveaux tracés. Ce tracé est donc cenforme
à celui qui se trouve sur la grande carte (r/200.000) annexée
” à ladite décision et représentant les trois régions contestées.

Un autre argument dans le même sens peut-être trouvé
dans l'ordonnance précitée, du 7 août 1920, de la sous-com-
mission internationale de Spisz et d’Orava. Cette ordon-
nance, édictée en vue de la remise des territoires attribués
à chaque Etat, mentionne les communes séparées par la nou-
velle frontière, Jaworzina, Stara Ves et Kolembark étant
nommés, il est évident que les commissaires immédiatement
chargés de l'exécution de la Décision du 28 juillet 1920 n'ont
pas douté que le territoire de Spisz dans sa totalité n’ait été
partagé par la décision. Et il ne semble pas que des protes-
tations se soient élevées à ce sujet.

Selon la thèse du Gouvernement polonais, à laquelle,
pour les raisons ci-dessus développées, la Cour ne saurait se
rallier, la Conférence des Ambassadeurs n'aurait pas, par sa
Décision du 28 juillet 1920, exécuté complètement et sans la-
cune la mission que lui avait confiée la Résolution du Conseil
suprême, arrêtée à Spa le 11 du même mois. La frontière
entre la Pologne et la Tchécoslovaquie, dans la partie du
territoire de Spisz comprenant la région de Jaworzina,
n'aurait pas été fixée par cette décision, et par suite les
Principales Puissances alliées auraient aujourd’hui encore la
compétence la plus étendue pour procéder à une telle fixation,

“en dehors et au-delà de toute proposition de modification
dont elles seraient saisies par la Commission de Délimitation,
dans les termes de l’article IT, alinéa 3, de la décision. La
question serait ainsi toujours ouverte.

A l'appui de cette manière de voir, on invoque divers
documents: d’une part, une note du Comité de rédaction
institué prés la Conférence des Ambassadeurs, en date du
21 octobre 1922; de l’autre, deux lettres identiques adressées,
35 os AVIS CONSULTATIF N° 8.

le 13 novembre suivant, par le Président de cette Conférence
aux ministres de Pologne et de Tchécoslovaquie 4 Paris.

La note du Comité de rédaction contient le passage sui-
vant :

« Par acte du 10 juillet 1920, à Spa, les Gouvernements
de la Pologne et de la Tchécoslovaquie ont déclaré accep-
ter que leurs frontiéres respectives dans les territoires de
Teschen, Orava et Spisz soient déterminées par les Princi-
pales Puissance:. alliées et associées.

En vertu de cet acte, les Principales Puissances al-
liées ont, par Décision du 28 juillet 1920, déterminé les-~
dites frontières dans les tertitoires de Teschen, et Orava,
ainsi que dans la territoire de Spisz, sauf dans la partie
comprenant précisément la région de Jaworzina.

Le 10 août 1920, le traité dit des frontières a con-
firmé ou fixé les frontièies des Etats de l'Europe cen-
trale, et parmi eux, de la Pologne et de la Tchécoslova-
quie, en comblant la lacune laissée par la Décision du
28 juillet en ce qui concerne la région de Jaworzina.

Le traité du 10 août n’est pas entré en vigueur et si,
a certains égards, il a été fait, par anticipation, appli-
cation de ses dispositions, c’est sous la réserve expres-
se de l’assentiment des parties intéressées au résultat
de cette application.

Le traité du 10 août 1920, le seul qui ait prévu la
frontière de Jaworzina n'étant pas en vigueur et la
Décision du 28 juillet 1920 ayant laissé cette frontière sans
détermination, il en résulte que les Principales Puissan-
ces se trouvent, à l'heure actuelle, purement et sim-
plement en présence de la déclaration de Spa du 10 juillet
1920 lui donnant tous pouvoirs pour déterminer ladite
fiontière. |

Les Principales Puissances ont donc actuellement
les droits les plus étendus pour procéder à cette déter-
mination ....”

Et, de son côté, le Président de la Conférence des Ambas-
36 AVIS CONSULTATIF N° 8,

sadeurs, précise ainsi qu’il suit dans ses lettres aux représen-
tants des deux Républiques polonaise et tchécoslovaque, la
situation juridique, telle qu’elle apparaît dars la question
de la frontière de Jaworzina :

«Le secteur de Jaworzina de la frontière polono-
tchéque n’est pas défini dans la Décision du 28 juillet
1920 ; il l’est seulement dans le traité dit des frontières,
du 10 août de la même année, traité qui n’est pas encore
en vigueur. En acceptant le 9 mai 1922, qu’il fût procédé
dès maintenant aux travaux de délimitation sur la partie
de la frontière polono-tchécoslovaque décrite par ce
traité, le Gouvernement polonais a fait toutes réserves
pour les territoires d’Orava et de Spisz, et la Conférence
a le devoir de reconnaître que le traité du 10 août ne
saurait en effet être opposé au Gouvernement polonais
dans la question en litige. D'autre part, le 10 juillet 1920,
la Pologne et la Tchécoslovaquie se sont mises d’accord
à Spa pour accepter que leurs frontières respectives dans
les territoires de Teschen, d’Orava et de Spisz fussent
déterminées par les Principales Puissances alliées et
associées. La Décision du 28 juillet n’ayant pas pourvu
à cette détermination dans la région de Jaworzina et le
traité du 10 août 1920 n'étant pas en vigueur, il en résul-
te que les Principales Puissances ont conservé pour la
fixation de cette portion de la frontière tous les droits
que les Gouvernements polonais et tchécoslovaque leur
ont reconnus. Aussi bien la Conférence constate que dans
les travaux de la Commission de Délimitation, ila été fait
allusion à la Décision du 28 juillet 1920, maïs il n’a pas
été fait mention du traité du 10 août ..... »

La Cour estime que, si autorisée qu’elle soit, l’opinion
exprimée au nom de la Conférence des Ambassadeurs et de
son Comité de rédaction ne saurait prévaloir contre les termes
parfaitement clairs de la Décision du 28 juillet 1920. Elle n’a
rien à ajouter à la démonstration qu’elle a présentée plus haut,
pour établir qu’il n’existe pas de lacune dans le tracé des
37 AVIS CONSULTATIF N° 8.

frontiéres polono-tchécoslovaques par la Décision du 28 juillet
et que, sauf les pouvoirs réservés par l’article II, alinéa 3;
la décision dont il s’agit n’a laissé aucune question
ouverte à des discussions ultérieures dans la région de Jawor-
Zina. |

Vainement a-t-on objecté à cette démonstration que la
lettre du 13 novembre 1922, émanant de la Conférence des
Ambassadeurs, qui avait déjà pris la Décision du 28 juillet,
constitue l'interprétation la plus authentique et la plus sûre
de ia volonté alors exprimée, et qu’une telle interprétation,
puisée à la meilleure des sources, s'impose au respect de tous,
conformément à la règle traditionnelle: Eyus est interpretare
legem cujus condere.

Même si l'on pouvait admettre le bien-fondé de l’assi-
milation que suggère cette thèse, entre la décision dont il
s’agit et la législation nationale, il suffit de constater, pour
réduire l’objection à sa valeur que, suivant une doctrine
constante, le droit d'interpréter authentiquement une règlé
juridique appartient à celui-là seul qui a le pouvoir de la
modifier ou de la supprimer ; or, ce pouvoir, ainsi qu’il a été
dit ci-dessus, n’a pas survécu, pour la Conférence des Ambas-
sadeurs, à la Décision du 28 juillet 1920, par laquelle elle
s'était acquittée de sa tâche. La Conférence elle-même l’a
reconnu dans les lettres adressées par son.Président aux Minis-
tres de Pologne et de Tchécoslovaquie à la date du 6 décem-
bre 1927 où elle fait la déclaration suivante :

«.... ne pouvant revenir sur une décision antérieure,
elle a décidé qu'aucune modification ne saurait être
apportée au tracé de 1a frontière telle qu'elle est définie
par la Décision du 28 juillet, à moins qu’un accord amia-
ble n’intervienne entre les intéressée. »

Et c’est bien là le point de vue que l’on retrouve dans la
lettre du 13 novembre 1922, lorsqu'elle dit :

«Hi (le passage applicable de la lettre du 6 décembre
1921) signifie que.... la Commission de Délimitation:
ne pourra pas, d’autre part, dans un secteur décrit
dans la Décision du 28 juillet 1920, accorder des compen-

.
38 AVIS CONSULTATIF N° 8

sations à la Tchécoslovaquie en lui attribuant des terri-
toires que cette Décision donne à la Pologne. »

La mission de la Conférence, ainsi que la Cour l’a déjà
remarqué, n’était pas sans analogie avec celle qui incombe
à un arbitre, appelé par la confiance de deux Etats à résoudre
un conflit de.frontières qui les divise. Or, à moins d'un accord
formel intervenu entre les parties, l'arbitre est sans qualité
pour interpréter, et à plus forte raison pour modifier sa
sentence en la révisant. La Décision du 28 juillet, acceptée
par les Gouvernements polonais et tchécoslovaque ne men-
tionne aucun accord de cette nature. Et, même si on laisse
de côté les règles qui gouvernent l'interprétation authentique
des textes juridiques, il est clair qu’on ne saurait accorder
une valeur décisive à l’opinion des auteurs d’ua texte lorsque
cette opinion, postérieure à la rédaction du texte en question, .
est en contradiction avec celle qu'ils avaient émise à ce
moment. À plus forte raison est-on en droit de récuser l’auto-
rité d’une telle opinion lorsque, comme c’est le cas ici, un
espace de plus de deux ans s’est écoulé entre le jour où elle
a été formulée et celui où la décision sujette à interprétation
avait elle-même été prise. Combien plus certaine est l’inter-
prétation qui se dégage, pour la Décision du 28 juillet 1920,
de son rapprochement, déjà constaté, avec Le traité « dit des
frontières » du Io août 1920, qui, conclu à quelques jours de
distance et signé des mêmes noms que ladite décision, con-
firme absolument, par le tracé ininterrompu qu'il donne de la
frontière polono-tchécoslovaque, les conclusions auxquelles
la Cour s’est arrêtée |

Il suit de ce qui précède que, par la Décision du 28 juillet
1920, la frontière a été établie dans toute la région de Spisz,
directement ou indirectement, et cela d’une manière défi-
“nitive.

Toutefois, ia décision elle-méme prévoit dans son article
II la possibilité de certaines modifications. Cet article est
conçu comme suit :

« Une Commission de Délimitation composée d’un
représentant de chacune des Principales. Puissances
39 AVIS CONSULTATIF N° 8.

alliées et associées, ainsi que de la Pologne et de la
Tchécoslovaquie, sera constituée dans le mois qui suivra
la présente Décision pour tracer sur place la ligne fron-
tière ci-dessus décrite.

Les décisions de cette Commission, obligatoires pour
les parties intéressées, seront prises à la majorité des
voix, la voix du Président étant prépondérante en cas
de partage.

La Commission aura tout pouvoir pour proposer à
la Conférence des Ambassadeurs les modifications qui
lui paraitraient justifiées par les intérêts des particuliers
ou des communautés dans le voisinage de la ligne fron-
tière, et en tenant compte des circonstances locales
spéciales. .

Les frais de ladite Commission seront supportés
moitié par la Pologne et moitié par la Tchécoslovaquie. »

Suivant cette disposition, le premier devoir de la Commis-
sion, mentionné par l’article II précité, est de «tracer sur
place» la ligne décrite topographiquement sous le 3° de
l’article premier. Cette ligne n'étant indiquée que dans sa
direction générale et sur une carte d’une échelle relativement
petite, il est nécessaire que, pour tracer la ligne sur le terrain,
la Commission de Délimitation ait une certaine liberté de
choisir, dans la direction déterminée, la ligne la plus appro-
priée aux conditions de ce terrain ; ce sont là «les modifica-
tions de détail» auxquelles se réfère la réserve faite dans la
question soumise à la Cour.

À ces modifications ne se limite pas la compétence de la
Commission de Délimitation. Elle a encore, d’après l’alinéa
3 de l’article IX, qualité pour proposer à la Conférence des
Ambassadeurs des modifications plus importantes de la ligne
frontière. |

Cette compétence est d’une part assez large, car elle n’est
pas sujette à des limitations formelles («la Commission aura
tout pouvoir ») ; rien n’est dit sur le moment dans lequel les
propositions peuvent être faites, et rien ne paraît empêcher
qu’elles soient faites à plusieurs reprises. Poursuivant un but
40 AVIS CONSULTATIF N° 8.

d'équité, cette clause ne saurait être interprétée d’une façon
rigide. ‘

D’autre part, la Commission ne peut que proposer; et
toute décision ayant pour résultat une modification aux ter-
mes du troisième paragraphe de l’article II doit être prise par
la Conférence des Ambassadeurs, c’est-à-dire à l’unanimité
des Puissances qui y sont représentées. Il y a 1a une garantie
importante pour les Etats auxquels la Décision du 28 juillet
1920 a attribué des territoires. La Commission composée
d'un représentant de chacune des Principales Puissances
alliées, ainsi que des deux Puissances intéressées, tous placés
sur le même pied, prend toute décision à la majorité des voix
dans la mesure des attributions que lui confère l’article IT.
Le consentement des parties intéressées n’est donc nullement
requis ; quelque importance que présente ce consentement
pour déterminer l’adoption ou le rejet d’une proposition par
la Conférence des Ambassadeurs, la majorité de la Commis-
sion entre seule,au point de vue juridique, en ligne de compte.

D'un autre côté, le pouvoir de la Commission de proposer
_ des modifications est limité au fond par le fait que les modi-
fications proposées doivent être justifiées par les intérêts
des particuliers ou des communautés dans le voisinage de la
ligne frontière, et tenir compte des circonstances locales spé-
ciales. Ainsi qu'il résulte de la décision elle-même, il doit,
dans tous les cas, être satisfait à ces deux exigences.

Bien que le paragraphe 3 de l’article II, pour être utile
dans la pratique, doive laisser à la Commission et à la Con-
férence une latitude considérable, il se dégage néanmoins de
l'analyse de cette disposition que les déplacements de la
ligne frontière doivent conserver la caractère de «modi-
fications» et ne peuvent entrainer un abandon total ou
presque total du tracé fixé par la Décision du 28 juillet 1920.

Il y a lieu de dire un mot ici des instructions générales que la
Conférence des Ambassadeurs a arrêtées le 22 juillet 1920 pour
les Commissions de Délimitation et qui ont été plus tard
complétées et modifiées. Le premier chapitre de ces instruc-
41 AVIS CONSULTATIF N° 8,

tions (intitulé : « Généralités ») contient entre autres, les dis-
positions suivantes qui réclament un examen au point de vue
de la Décision du 28 juillet 1920 :

« Elles auront tout pouvoir non seulement pour la
détermination des fractions définies (sous le nom de
ligne à déterminer sur le terrain), mais encore, si un des
Etats intéressés en fait la demande, et si la Commission
en approuve l'opportunité, pour la revision des fractions
définies par des limites administratives, sauf pour les
frontières internationales existant en août I914, où
le rôle des Commissions se bornera au récolement des
poteaux ou des bornes.

«Elles pourront même — en dehors des cas où les
stipulations particulières du traité leur en donnent le
‘droit — modifier l'attribution d’une localité nommément
désignée dans le traité, à condition que la modification
soit de faible importance et que l'accord unanime de la
Commission soit réalisé à ce sujet.

« Elles s’efforceront dans tous les cas de suivre au
plus près les définitions données dans les traités, en
tenant compte autant que possible des limites admini-
stratives et des intérêts économiques locaux, à l’exclu-
sion de toute raison nationale, linguistique ou religieuse. »

- La Commission instituée par la Décision du 28 juillet 1920,
étant une Commission de Délimitation dépendant de la
Conférence des Ambassadeurs, sera sans doute liée par les
instructions générales. Mais celles-ci ne peuvent avoir qu’une
valeur subsidiaire et ne peuvent ni élargir ni réduire les com-
pétences définies par l’article II de la décision. Cet article
fait partie intégrante de la décision même.

La souveraineté de la Pologne et de la Tchécoslovaquie s'est :
étendue le 28 juillet 1920 aux territoires qui leur ont été
respectivement attribués, et elle ne saurait subir, sauf en
conséquence d’un nouvel accord, d’autres limitations que
celles résultant de l'instrument même qui a établi et reconnu
cette souveraineté. Cet état de choses découle clairement du
fait que la Conférence des Ambassadeurs a, par sa Décision
42 AVIS CONSULTATIF N° 8,

du 2 décembre 1921, comme il sera explique ci-après, sursis
à l'exécution de la Décision du 28 juillet 1920 pour permettre
à la Pologne et à la Tchécoslovaquie de négocier directement
un accord sur des modifications de frontière dépassant le
cadre tracé par l’article Il.

Reste un dernier point ; les modifications de frontière
admises par l’article II, paragraphe 3, peuvent-elles s’appli-
quer à toute la frontière dans la région de Spisz entre les deux.
Etats, comprenant les deux fractions formées par l’ancienne
frontière entre la Hongrie et la Galicie, ou seulement à la
nouvelle ligne de. partage décrite dans la décision même ?

La Cour est d’avis que l’article II ne concerne que cette
dernière fraction et cela pour les raisons suivantes :

L'article IT institue la Commission, comme il a déjà été
dit, en premier lieu pour tracer sur place la ligne décrite.
Celle-ci est la seule ligne à tracer, car elle n’existait pas avant
le 28 juillet 1920, tandis que les deux autres fractions sont des
frontières existant depuis longtemps.

Il paraît naturel d'interpréter l’article II à la lumière
de l’idée qui domine son premier paragraphe, comprenant la
disposition essentielle et nécessaire. Il en résulte que l’article
tout entier ne concerne que ce nouveau tracé. Ce n’est que
pour cette fraction de la ligne frontière que les modifications
envisagées au paragraphe 3 peuvent être nécessaires, parce
que cette ligne, déterminée seulement par ses points principaux
et tracée sur une carte de petite échelle, pourra sérieusement
compromettre des rapports de dépendance déjà existants et
aura peut-être besoin de rectifications dépassant de purs
amendements de détail.

Toute différente est la situation sur les deux autres frac-
tions. Il s’agit là non seulement d’une limite administrative,
mais d’une frontière internationale ayant séparé deux Etats.
De l’avis de la Cour, s’écartant de celui que la Commission de
Délimitation a adopté le 25 septembre 1922, la frontière entre
la Hongrie et la Galicie était en août 1914 une frontière
internationale, la Galicie étant alors une partie de la monarchie
autrichienne. L’arbitrage du 13 septembre 1902 sur l'affaire
du «Meerauge» en est une preuve. Quoique l’Autriche et la
43 AVIS CONSULTATIF N° 8.

Hongrie eussent eu des institutions communes basées sur des
actes parallèles de leurs législations, elles n'étaient pas moins
des unités internationales distinctes.

Les fractions de la frontière dans la région de Spisz, qui
sont formées par l’ancienne frontière hongro-galicienne, tom-
bent, à défaut d’une stipulation expresse, sous la règle établie
par les «instructions générales » prémentionnées sur les fron-
tières internationales et qui conserve ici toute sa raison
d’être. Les fonctions de la Commission de Délimitation se
borneront donc, le cas échéant, pour ces fractions, au récole-
ment des poteaux ou bornes.

Toutefois, la Cour croit devoir rappeler que le Gouvernement
tchécoslovaque, tout en maintenant son opinion, d'après
laquelle la faculté de faire des modifications conformément
à l’alinéa 3 de l’article II de la Décision du 28 juillet 1920 ne .
s'étend qu’à la ligne de partage décrite dans la décision, a,
dans son exposé juridique, admis que des modifications des
fractions de la ligne frontière constituées par l’ancienne fron-
tière entre la Galicie et la Hongrie pouvaient avoir lieu comme
conséquence d’une modification de la ligne topographique-
ment décrite dans la Décision du 28 juillet 1920, à savoir d’une
modification concernant le point de départ ou le point final
de cette ligne.

ITT.

De l’exposé qui précède, il résulte que la Conférence des
Ambassadeurs avait, par sa Décision du 28 juillet 1920,
décrit et défini, en vertu des pouvoirs que lui avait conférés
le Conseil suprême, la frontière entre les Républiques polo-
naise et tchécoslovaque dans le territoire de Spisz, tout en
se réservant, à l’article II, alinéa 3 de cette décision, la faculté
d'apporter à la ligne générale ainsi tracée telle modification
proposée par la Commission de Délimitation « qui paraitrait
‘ justifiée par les intérêts des particuliers ou des communautés
dans le voisinage de la ligne frontière, et en tenant compte des
circonstances locales spéciales. »

La Commission de Délimitation, ayant commencé ses tra-
vaux en 1921, s’est bientôt trouvée en présence de propo-
sitions très divergentes émises par les représentants de la
44 AVIS CONSULTATIF N° 8.

Pologne et de la Tchécoslovaquie, en vue de modifier la
frontière adoptée par la Décision du 28 juillet. Plusieurs
réunions de ces deux commissaires, tenues d’abord sous la
présidence du représentant français, puis sous celle du repré-
sentant britannique, n’amenérent aucun rapprochement
entre les points de vue opposés, et le Président de la
Commission dut se borner à transmettre à la Conférence des
Ambassadeurs les derniers textes polonais et tchécoslovaque,
relatifs au tracé de la frontière de Spisz. Sa lettre, écrite
au nom des commissaires alliés, à la date du 5 juillet 1927,
constate la pérsistance du désaccord, tout en faisant ressortir
l'étendue considérable des revendications formulées : et elle
contient les déclarations suivantes qui ne laissent aucun
doute sur la pensée de la majorité de la Commission :

«Les Commissaires alliés expriment à l'unanimité
l'avis suivant :

Au point de. vue purement économique, les proposi-
tions polonaises seraient justifiées par quelques raisons
et seraient avantageuses pour les villages qu’elles tou-
chent le plus directement, à savoir : Osturnia/Ostornya,
Velky Frankova/Nogyfrankvagasa/, Jurgov/Szepesgy-
orka/Rzepisko/Vojtiekovei/, Lapsianko, Kislapos/, Ne-
decz, Kacwin/Szentmindszent/, Ober-Lischna.

Mais les Commissaires alliés estiment qu'il est de
leur devoir de porter aussi à la connaissance de la Confé-
rence des Ambassadeurs que des raisons d’ordre militaire
et politique semblent bien primer dans l'esprit des Inté-
ressés les considérations économiques invoquées de part
ét d’autre et que l’objet véritable du litige est en réa-
lité la possession du versant nord de la partie est du
Tatra donnée à l'Etat tchécoslovaque par la Décision de
la Conférence des Ambassadeurs du 28 juillet 1920.

D'autre part, malgré les tentatives de conciliation
entre les Intéressés maintes fois renouvelées par les Com-
missaires alliés, aucun accord n’a pu intervenir même sur
un moyen terme entre les deux projets adverses de tracé.
45 AVIS CONSULTATIF N° 8.

Dans ces conditions, étant donné l'importance des
- modifications proposées du côté polonais, d’une part, la
- valeur relative des raisons économiques invoquées mise en
balance avec les intéréts d’ordre militaire et politique
‘engagés d’autre part, les Commissaires alliés estiment que
les modifications demandées sortent des limites d’appré-
ciation qui leur sont dévolues par l’article IT de 1a Décision:
du 28 juillet et par le Chapitre I des Instructions relati-
ves aux Commissions de Délimitation. »

Devant cette affirmation d’incompétence opposée à leurs
délégués par les Commissaires alliés, les deux Etats voisins
ne renonçaient cependant pas à chercher un terrain de con-
ciliation et d’entente entre leurs prétentions respectives ;
et quelques mois plus tard leur bonne volonté trouvait l'occa-
sion de s’exprimer dans un accord politique signé à Prague
entre les Gouvernements polonais et tchécoslovaque, le 6
novembre 1921. Par une annexe jointe à cet accord, les Hautes
Parties Contractantes se sont engagées à régler, dans un délai
de six mois, par leur entente directe et amiable, la question
de la commune de Jaworzina. :

Crest alors qu’intervint, à la date du 2 décembre 1921,
une. nouvelle décision de la Conférence des Ambassadeurs,
relative au règlement du litige. Cette décision est conçue
comme il suit :

«Tl est décidé : | : .

«1° d'inviter les Gouvernements polonais et tché-
coslovaque à poursuivre leurs négociations au sujet de
la frontière dans la région de Spisz en vue d'arriver pro-
chainement à une entente;

«2° de faire connaître à ces deux Gouvernements
qu'ils devront, le 15 janvier 1922 au plus tard, avoir
abouti à un accord, faute de quoi la Commission de Délimi-
tation procédera sans retard à l’abornement de la fron-
tière de Spisz, telle qu'elle est définie par la Décision

dela Conférence des Ambassadeurs, en date du 28 juiilet
1920."
46 | AVIS CONSULTATIF N° 8.

Il y'a lieu de rechercher quel est le-sens exact de la résolu-
tion ainsi prise, que le Président de la Conférence s’est em-
pressé de communiquer, dès le 6 décembre, aux ministres
de Pologne et de Tchécoslovaquie à Paris, et quelques jours
après, le ro décembre, à la Commission de Délimitation
elle-même

Il a été soutenu, de côté tchécoslovaque, qu’elle doit
être considérée comme l'exécution pure et simple de la Déci-
sion antérieure du 28 juillet 1920, en ce qu'elle aurait sta-
tué, pour les écarter, sur les propositions de modifications
au tracé de la.frontiére, présentées par la Commission de
Délimitation, dans les termes de l’article II, alinéa 3, de
ladite décision. Les prévisions de cet article auraient été réa-
lisées en juillet 1921 ; la faculté de proposition reconnue à
la Commission en ce qui concerne le territoire de Spisz, aurait
été exercée. Et, à défaut d’un accord amiable entre les deux
Etats intéressés, le mandat de cette Commission se limiterait
désormais à une simple opération d’abornement, exclusive
de toutes modifications à la ligne tracée par la Conférence,
autres que les modifications de détail entraînées par cet
abornement. La frontière serait donc complètement et défi-
nitivement fixée dans la région de Spisz, aussi bien que dans.
celles de Teschen et d’Orava, puisque l'accord escompté des
Gouvernements de Pologne et de Tchécoslovaquie ne s’est pas
produit dans le délai qui leur avait été imparti et dont l’éché-
ance avait été reculée par deux prorogations successives.

La Cour ne saurait se rallier à une thèse aussi absolue.
Elle se refuse à voir dans les propositions divergentes émises
par les représentants polonais et tchécoslovaque à la Com-
mission de Délimitation, non plus que dans la déclaration ©
par laquelle les Commissaires alliés ont refusé de s’y associer,
et qu’exprimait le Président dans sa lettre à la Conférence
des Ambassadeurs du 5 juillet 1921, de véritables proposi-
tions, de la nature de celles que prévoit l’article 2, alinéa 3,
de la Décision du 28 juillet. Ce sont de simples opinions que
la Commission elle-même n’a pas approuvées et n’a pas sanc-
tionnées de son vote, qu'elle n’a pas fait siennes, et que son
Président n'a signalées à la Conférence qu’à titre d’informa-
47 AVIS CONSULTATIF. N° 8.

tion: La Commission de Délimitation n'avait donc pas épuisé
le: droit de proposition .qui lui a été conféré ; et la Conférence
n'aurait pu, sans doute, lui retirer le mandat qu’elle-méme
lui avait conféré dans l'intérêt des parties, sans revenir sur
la Décision du 28 juillet 1920.

-Le Gouvernement tchécoslovaque entend encore tirer
argument de ce que la résolution du 2 décembre 1921 invite
la Commission de Délimitation à procéder sans retard à
l’abornement de la frontière de Spisz, définie par la Décision
du 28 juillet, aussitôt après l'expiration du délai fixé pour la
conclusion d’un accord amiable entre les deux Etats inté-
ressés. |

: Cette prétention manque de base. Tout d’abord, le mot
abornement, ‘dont s’est. servie la Conférence des Ambas-
sadeurs n’a pas, en effet, toujours et nécessairement le sens
étroitement technique que le Gouvernement tchécoslovaqu:
veut lui prêter. L’abornement, ce n’est pas seulement l’instal-
lation matérielle des poteaux et des pierres qui doivent mar-
quer la ligne séparative de deux pays limitrophes ; il convient
d’y rattacher toutes les opérations sur le terrain. Au surplus,
ce mot ne peut avoir, dans la décision du 2 décembre 1921,
la signification que lui attribue le Gouvernement tchéco-
slovaque. En effet, l’abornement suppose un tracé préalable ;
or, la lettre du 6 décembre, qui notifie la décision susrap-
pelée, constate que le tracé reste 4 faire dans le territoire
de Spisz. Dès lors, l’abornement n’est pas encore immédiate-
ment possible.

La Conférence des Ambassadeurs, en prenant sa déci-
sion du 2 décembre 1921, n’a donc fait que maintenir et
confirmer celle du 28 juillet précédent, aussi bien en ce qui
touché la fonction qu’elle avait attribuée à la Commission de
Délimitation que relativement à la définition générale de la
frontière polono-tchécoslovaque. Mais, désireuse de faciliter
et de favoriser la solution amiable, envisagée par les deux Etats
intéréssés dans leur accord du 6 novembre de la même année,
elle rappelle à ces Etats qu'il est temps que leurs négociations
aboutissent et, par. une sorte de mise. en demeure, elle les
48 - AVIS CONSULTATIF N° 8.

avertit que si une entente n’est pas intervenue dans le court
délai qu’elle détermine elle-même, la stricte exécution de la
Décision du 28 juillet 1920 ne pourra plus être retardée ; la
Commission de Délimitation se remettra au travail pour
aborner la frontière de Spisz définie par cette décision. La
lettre d’envoi du Président de la Conférence aux ministres de
Pologne et de Tchécoslovaquie à Paris, en date du 6 décembre
1921,.ne contredit nullement cette interprétation. Tout en
rappelant que
‘ «dans les régions de Teschen et d’Orava, des modifi-
cations de détail établies avec l’assentiment unanime
des Commissaires et approuvées par la Conférence ont
été apportées au tracé tel qu’il était défini par la Réso-
lution »,
elle constate que
«les Commissaires ne sont pas, jusqu’à présent, arrivés
à un accord semblable au sujet du tracé de la région
de Spisz. »

Loin de faire allusion à un prétendu dessaisissement de la
Commission de Délimitation dans la région indiquée, cette
lettre réserve donc son activité future ; et la réserve est d’au-
tant plus manifeste que l’examen par la Conférence du litige
concernant Spisz ne paraît pas avoir porté sur les circonstan-
ces locales, sur les intérêts des particuliers et des communautés
dans le voisinage de la frontière, auxquels le droit de proposi-
tion reconnu à la Commission de Délimitation par l’article II,
alinéa 3, de la Décision du 28 juillet 1920 a pour objet de
pourvoir. La Conférence semble s’être uniquement préoccupée
de maintenir et de justifier, en tenant compte des intérêts
politiques, économiques et militaires en jeu, le caractère
irrévocable de cette décision, en ce qui concerne le tracé pro-
prement dit de la frontière, pour le cas où l’entente désirée
entre les deux Etats intéressés ne se réaliserait pas :

«La Conférence des Ambassadeurs », poursuit la
lettre précitée, «a examiné avec le plus grand soin les
arguments économiques présentés à l'appui des thèses
en présence et a porté également son attention sur l’inté-
49 AVIS CONSULTATIF N° 8.

rêt militaire qui pouvait être attaché à cette question,
 maisne pouvant revenir sur une. décision antérieure, elle
a décidé qu'aucune modification ne saurait être apportée

au tracé de la frontière, “telle qu'elle est définie par. la

Décision du 28 juillet, à moins qu’un accord amiable
‘n’intervienne entre les intéressés. »

Il ressort de cette lettre que la raison de la décision qu'elle
énonce est le refus de la Conférence de revenir sur celle du 28
juillet. Dès lors, l’article II continue d’être en vigueur, car
en: l’abrogéant la Conférence serait revenue sur sa Décision du
28 juillet, faisant ainsi ce qu ’eille déclare expressément ne
pas pouvoir faire.

La condition d’accord exprimée par ailleurs à la lettre du
6 décembre n'ayant pas été réalisée dans le laps .de temps
prévu, la Décision du 28 juillet doit donc recevoir sa stricte
application intégrale, non seulement en ce qui concerne le
tracé qu’elle a décrit pour la direction générale de la ligne
frontière dans la région de Spisz, mais aussi quant au droit,
pour la Commission de Délimitation, de proposer les modifi-
cations dont le travail sur place lui démontrerait la nécessité,
dans la mesure indiquée par Varticle IT, alinéa 3.

La Cour observe enfin que la disposition selon laquelle il
est possible d'apporter, sur la proposition de la Commission
de Délimitation, des modifications, conformément à l’alinéa
3 de l’article II de la Décision du 28 juillet, peut présenter pour
les Etats intéressés un intérêt assez considérable et, vu le
caractère contractuel dont les dispositions de cette décision
ont été revêtues par l’acceptation formelle des Etats intéres-
sés, on ne saurait, sans les raisons les plus décisives, admettre
que l’intention de la Conférence ait été d’exclure désormais
cette possibilité. Il serait aussi au moins étrange que la Con-
férence, si elle avait voulu supprimer la faculté de la Commis-
sion de Délimitation de proposer des modifications, n’eut pas
exprimé cela en des termes non équivoques dans sa lettre ala
Commission ‘de Délimitation en date du 10 décembre 1921.
Mais c'est en vain qu’on y cherche des indications de ce
caractère.
50 ; AVIS CONSULTATIF N° 8.

IV.

Il reste à examiner une question que, dans sa thèse soumise
au Conseil de la Société des Nations, la Pologne a formulée
dans les termes suivants :

«En acceptant, à la date du 23 avril r921 la décla-
ration polonaise relative à l’ensemble de la ligne frontière
polono-tchécoslovaque, le délégué tchécoslovaque dans
la Commission de Délimitation a, par cela même, engagé
son Gouvernement :

a) quant à la possibilité de faire les modifications
d'ordre territorial en faveur de la Pologne dans la
région de Jaworzina,

b) quant au fait que la solution définitive de la déter-
mination de la ligne frontière dans les régions de Silésie
de Teschen et d’Orava dépend de la solution de la
question. de la ligne frontière de Spisz (Jaworzina),
Le Gouvernement tchécoslovaque, en signant avec la

Pologne l’accord du 6 novembre 1921 (annexe B), a
pris l'engagement de régler à l’amiabie la question de
Jaworzina, le sens exact de l’accord, ainsi que les actes
ultérieurs démontrent qu'il s'agissait bien d’un partage
de ce territoire. »

Dans les explications orales fournies à la Cour par le repré-
sentant du Gouvernement polonais à l'audience du 13 novem-
bre 1923, cette manière de voir a été développée.

La question sur laquelle l’avis consultatif de la Cour est
demandé concerne, selon les termes mêmes du paragraphe
introductif de la requête, principalement la frontière dans
la région de Spisz, et la documentation écrite et orale porte

- presque exclusivement sur ce point. Toutefois, la Cour estime
ne pouvoir se dispenser de se prononcer sur la thèse polo-
naise, et partant sur les frontières dans le duché de Teschen
et dans le territore d’Orava, pour autant que la délimitation
dans ces régions et celle dans le territoire de Spisz pourraient
dépendre l’une de l’autre. En formulant la requête, fe Conseil
a tenu à renvoyer expressément aux conclusions des thèses
présentées par les deux parties, et la discussion qui a eu lieu
51 AVIS CONSULTATIF N° 8.

au Conseil de la Société des Nations, aussi bien que les termes
généraux de la question méme paraissent indiquer que l'avis
doit porter sur l’ensemble de ces thèses.

Hi résulte de historique de l’affaire que la délimitation dans
les trois régions a été traitée par le Conseil suprême et la
Conférence des Ambassadeurs comme un problème dont
l’unité s'explique par la présence des mêmes parties et par la
continuité de la frontière. Néanmoins, aussi bien pour le
plébiscite projeté en 1919 que pour le partage exécuté en
1920, chacune des trois régions a été envisagée séparément ;
pour chacune d'elles, on s'était efforcé de trouver une solu-
tion équitable et définitive. Les documents ne laissent jusqu’en
1921, entrevoir aucune trace de l'idée que les délimitations
arrêtées pour ces régions pourraient former l’objet de ‘com-
pensations réciproques.

Les travaux de délimitation n’ont pas avancé de pair
dans les trois régions. Les tracés décrits par la Décision du
28 juillet 1920 pour Teschen et Orava ont été arrêtés en détail
par la Commission dans sa séance du 23 avril 1921 et approu-
vés par la Conférence des Ambassadeurs le 25 mai suivant.
D'autre part, le Président de la Conférence constate dans sa
lettre du 6 décembre 1921 que:

« À l'heure actuelle, dans les territoires de Teschen et
de l’Orava, la détermination du tracé de la frontière
polono-tchécoslovaque est donc entièrement terminée
et l’abornement de cette frontière est presque achevé ;
au contraire, dans le territoire de Spisz, le tracé reste
encore à fixer ;

Or, dans la séance du 23 avril 1921 qui vient d’être men-
tionnée, le Commissaire polonais, après l'adoption à l’una-
nimité des deux propositions relatives au tracé de Teschen et
d’Orava, a donné lecture de la déclaration suivante:

« La Délégation polonaise relève avec. un. certain plai-

. Sir qu'il s’est montré possible d'apporter, par voie de con-

_ ciliation, quelques modifications au tracé de la ligne fron-
tière, modifications dont elle reconnaît l'utilité au point

de vue de la sauvegarde des intérêts économiques locaux
52 AVIS CONSULTATIF N° 8.

de la population limitrophe. Pour sauvegarder ces inté-
rêts, elle n’a pas reculé devant des sacrifices considérables.
Elle a voté pour la proposition de la Commission, réserve
faite que le même esprit de conciliation préside à la
discussion du troisième secteur de la frontière, où la
Pologne compte fermement obtenir pat voie d'échange
sa frontière naturelle à Jaworzina, comrnune dont dépend ©
économiquement l'existence de ¢ing comrnunes du Spisz
attribuées à la Pologne. »

Le Président de la Commission répondit :

« Messieurs les Commissaires alliés espèrent également
que cet esprit de conciliation interviendra au moment de
la question du Spisz. Cette question du Spisz ne pourra
venir en discussion qu’au moment où i’accés du terrain
sera possible ; Messieurs les Commissaires alliés ont en
effet le désir d'étudier sur place les conditions économi-
ques locales avant de soumettre les résultats de leurs
études à la décision de la Conférence dés Ambassadeurs.
Il reste bien entendu que, conformément aux prescrip-
tions de la Décision du 28 juillet, article II, lés modifi-
cations qui viennent d’être votées seront soumises à la
Décision de la Conférence des Ambassadeurs ainsi d’ail-
leurs que les autres modifications de détail dont les tra-
vaux ‘sur le. terrain feraient ressortir. l'opportunité. »

Le Commissaire tchécoslovaque s’est abstenu de faire une
déclaration, et la discussion qui s’est engagée n’a porté que
sur «les modifications de détail » mentionnées à la fin de
l'opinion du Président. |

Quelle est la valeur juridique de la déclaration polonaise ?
Le Gouvernement polonais l'interprète comme une condition
résolutoire apposée au consentement exprimé par le vote
affirmatif du Commissaire polonais. La Cour ne peut adopter
ce point de vue.

La déclaration paraît plutôt revêtir le caractère d’une simple
expectative, non pas d’une condition formelle. Mais, même
en admettant qu’elle eût été faite dans l'intention exposée
53 AVIS CONSULTATIF N° 8,

plus tard par le Gouvernement polonais, et qu’elle aurait
pu être comprise comme telle par la Commission, il semble .
qu’une pareille condition, exprimée après le vote, n’eût pas
pu être faite valablement ni n’eût pu être acceptée comme
_ telle par la Commission dont les membres n'étaient plus libres
d’en tenir compte dans l'exercice de leur vote déjà exprimé.
Il résulte de toute évidence, d’une part, de la réponse du Pré-
sident, et, d’autre part, de la déclaration polonaise, que la
Commission s’est trouvée en présence de propositions concer-
nant les frontières de Teschen et d’Orava, aux termes
de l’article II de la Décision du 28 juillet 1920, et que les
modifications étaient reconnues commes utiles «au point
de vue de la sauvegarde des intérêts économiques locaux de
la population limitrophe ». La Commission paraît donc s’être
trouvée sur un terrain où elle était compétente pour décider
à la majorité des voix de faire des propositions qui, une fois
adoptées par la Conférence, seraient «obligatoires pour les
parties intéressées ». Il n’y avait donc pas place pour des
conditions à poser par les intéressés.

La Cour n’est pas en mesure de se prononcer sur l’impor-
tance des modifications adoptées le 23 avril 1921 par la Com-
mission et sur la question de savoir si elles étaient exclusive-
ment ou principalement en faveur de la Tchécoslovaquie.
Mais il n’y a rien qui indique qu’on les considérait comme une
cession de territoire qui n’eût pu être faite qu’avec le consen-
tement des Gouvernements intéressés. Au contraire, il semble
que les propositions adoptées le 23 avril ont été transmises
telles quelles à la Conférence des Ambassadeurs, et le télé-
gramme par lequel la Conférence a communiqué sa Décision
du 25 mai 1927 est ainsi conçu :

« La Conférence des Ambassadeurs a pris dans sa séance
du 25 mai les décisions suivantes :

1° les modifications de frontière proposées par la
Commission polono-tchécoslovaque dans les territoires
de Teschen et d’Orava sont approuvées ;

2° en ce qui concerne les rectifications de détail sup-
plémentaires nécessitées par la fixation sur le terrain de
ce nouveau tracé, la Commission de Délimitation appli-
quera les dispositions des instructions en vigueur ».
54 AVIS CONSULTATIF N° 8.

Il convient de noter que dans ce télégramme la Conférence
se sert précisément du terme « modifications ».

L’approbation, par la Conférence, des propositions est
inconditionnelle. Et c’est trés naturel. Quelle valeur aurait
eu une décision dépendant d’une autre décision que la Confé-
rence aurait été appelée à prendre plus tard? Tout autre
chose serait la valeur morale de la déclaration polonaise en
ce sens que plus tard lors de la délimitation à Spisz il y aurait
lieu, le cas échéant, de tenir compte des concessions faites par
la Pologne à Orava. . .

Le caractère définitif de la décision du 25 mai 1921 résulte
du fait que l’abornement des tracés ainsi fixés fut alors
entrepris et presqu’entiérement exécuté au courant de cette
année. Si les territoires attribués de cette façon n'ont pas
encore été évacués par la Pologne, cet état de choses peut
s'expliquer par d’autres raisons et, en tout cas, ne serait
pas de nature à modifier le point de droit.

V.

La situation créée par la Décision du 25 mai 1921, a-t-elle
été modifiée en, conséquence de faits nouveaux intervenus à la
fin de l’année 1921, savoir l’annexe à l’accord politique entre
la Pologne et la Tchécoslovaquie du 6 novembre et la décision
de la Conférence des Ambassadeurs du 2 décembre avec la
lettre y relative du 6 du même mois ?

Par l’annexe à l’accord politique du 6 novembre 1921,
la Pologne et la Tchécoslovaquie se sont engagées à un
«règlement dans un délai de six mois par L’entente directe
et amiable des deux Gouvernements de la question de la
commune de Jaworzina. »

Il a été remarqué plus haut que la Pologne qui avait déjà
demandé une extension du territoire plébiscitaire de Spisz,
avait formulé, par la lettre de M. Paderewski du 30 juillet
1920, ses graves préoccupations au sujet de la frontière
définie dans cette région par la Conférence des Ambassadeurs.
Ils résulte en outre de la lettre que le Président de la Com-
mission de Délimitation avait écrite le 5 juillet 192E à la
Conférence des Ambassadeurs que ;
55 AVIS CONSULTATIF N° 8.

«des raisons d’ordre militaire et politique semblent
bien primer dans l’esprit des intéressés les considérations
économiques invoquées dé part et d’autre et que l’objet
véritable du litige est en réalité la possession du versant
nord dela partie est du Tatra donné à l’Etat tchécoslova-
que par la Décision de la Conférence des Ambassadeurs
du 28 juillet 1920 ».

Ces faits, entre autres, démontrent que l’accord politique
dont il s’agit visait des modifications d’une nature autre
et probablement plus importantes que celles qui rentrent
dans le cadre tracé par l’art. Il de la Décision du 28 juillet
1920. Déjà le Commissaire polonais, dans la séance du 23
avril 1921, dit que la Pologne compte «obtenir par voie
d'échange sa frontière naturelle à Jaworzina ». Et les propo-
sitions polonaises, transmises le 5 juillet 1921 au nom des
Commissaires alliés, à la Conférence des Ambassadeurs, envi-
sageaient comme compensation des territoires considérables,
attribués en 1920 à la Pologne, savoir les communes de Nedecz
et Kacwin (Spisz) et de Ober-Lichna (Teschen).

Le fait que l’annexe à l’accord politique mentionne la
question de Jaworzina, ne saurait être interprété comme
une reconnaissance, de la part du Gouvernement tchécoslo-
vaque, de la situation non réglée de la frontiére dans la région
de Spisz. La nature d’un pareil accord implique que les par-
ties entrent en négociations en toute liberté, mais avec le

_bénéfice de toutes leurs thèses juridiques.

L’argumentation polonaise, soit orale, soit écrite, ne con-
tient rien qui puisse infirmer cette appréciation de l’annexe
à accord politique.

Le motif des Principales Puissances alliées et associées pour
intervenir dans l’affaire de Teschen, d’Orava et de Spisz était
dès le commencement d’assurer un règlement définitif du diffé-
rend qui s'était élevé entre la Pologne et 1a Tchécoslovaquie.
Pour elles, il est vrai, l’accord politique du 6 novembre 1921
était une ves inter alios acta qui ne pouvait pas modifier les
situations juridiques créées par la Décision du 28 juillet 1920 et
les délimitations arrêtées en vertu de celle-ci. Mais, soucieuses
56 AVIS CONSULTATIF N° 8.

‘ de faciliter un accord amiable et direct entre les parties sur
les points litigieux, toujours préférable à l'intervention d’un
tiers, la Conférence des Ambassadeurs s’est empressée, par
les lettres qu'elle a adressées le 6 décembre 1921 aux Minis-
tres de Pologne et de Tchécoslovaquie 4 Paris, confirmées par
la lettre du ro décembre à la Commission de Délimitation,
d’accorder un double sursis ; savoir : 1° pour l'exécution de la
décision du 25 mai 1921 relative aux régions de. Teschen,
ét d’Orava; et 2° pour l’exécution de celle du 2 décembre
concernant le territoire de Spisz. Les parties n’étaient donc
gênées dans leurs négociations par aucune des décisions de
la Conférence. Le sursis, accordé le 6 décembre 1921 jusqu’au
15 janvier 1922, fut par deux fois prolongé — ainsi qu'il a
déjà été mentionné — finalement jusqu’au 6 août 1922.

D'autre part, la décision du 2 décembre et les lettres
des 6 et 10 décembre 1921 établissent avec une parfaite
clarté que, pour le cas où un accord amiable et direct entre ©
les deux Gouvernements — c’est-à-dire une entente en dehors
de la Commission de Délimitation — ne se réaliserait pas
avant l’expiration du délai imparti, non seulement la décision
du 2 décembre 1921 quant à l’abornement dans la région
de Spisz, mais également celle du 25 mai 1921 sur la déli-
mitation dans les régions de Teschen et d’Orava deviendraient
immédiatement exécutoires. Le but poursuivi par la Confé-
rence des Ambassadeurs, savoir la: détermination de la fron-
tière polono-tchécoslovaque, peut se réaliser soit par l’accord
direct entre les parties, soit par une décision de la Conférence,
“obligatoire pour les parties aux termes de l’art. II de la
Décision du 28 juillet 1920. Il est donc difficile de présumer
que la Conférence ait voulu, par la lettre du 6 décembre 1921,
remettre en question, en cas d’insuccés des négociations
directes, n'importe quelle de ses décisions prises en vue
d’un règlement définitif des questions de Teschen, d’Orava
et de Spisz. Au contraire, la lettre précitée du 10 décembre
rend manifeste que 1a disjonction existante entre les délimi-
tations dans les trois régions n’était abandonnée qu’éven-
tuellement, c’est-à-dire en vue des négociations à entamer
57 AVIS CONSULTATIF N° 8.

entre les deux Gouvernements, et que la Conférence mainte-
. nait expressément son point de vue de principe par rapport
aux réserves que la Pologne avait formulées au sujet des
évacuations et occupations demandées par la Commission
‘dans les régions de Teschen et d’Orava. Il en résulte que la
délimitation de Teschen et d’Orava est définitive au point
de vue de la Décision du 28 juillet 1920, aussi bien que de celle
du 2—6 décembre 1921 et des actes complémentaires.

PAR CES MOTIFS
. LA COUR EST D’AVIS

que la question de la délimitation de la frontière entre la
Pologne et la Tchécoslovaquie a été résolue par la Décision
de la Conférence des Ambassadeurs du 28 juillet 1920, qui
est définitive,

mais que cette décision doit être appliquée intégralement
et que par conséquent la fraction de la frontière dans la
région de Spisz qui s’y trouve topographiquement décrite
reste sujette (en dehors des modifications de détail. que
peut entraîner la procédure habituelle de l’abornement
sur place) aux modifications prévues par son article IT alinéa 3.

Le présent avis ayant été rédigé en français et en anglais,
c’est le texte français qui fera foi.

Fait au Palais dela Paix, à la Haye, le six décembre mil neuf
cent vingt-trois, en deux exemplaires, dont l’un restera déposé
aux archives de la Cour et dont l’autre sera transmis au Con-
seil de la Société des Nations.

Le Président,
(Signé) LODER.

Le Greffier,
(Signé) À. HAMMARSKJOLD.
